EXHIBIT 10.38

LEASE AGREEMENT

CYPRESS COURT

BY AND BETWEEN

CYPRESS COURT OPERATING ASSOCIATES, L.P.

(“LANDLORD”)

AND

Southern Bay Energy, L.L.C.,

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

SEC. 1

   LEASED PREMISES:    1

SEC. 2

   TERM:    1

SEC. 3

   USE:    2

SEC. 4

   SECURITY DEPOSIT:    2

SEC. 5

   BASE RENT:    2

SEC. 6

   ADDITIONAL RENT:    3

SEC. 7

   SERVICE AND UTILITIES:    7

SEC. 8

   MAINTENANCE, REPAIRS AND USE:    9

SEC. 9

   QUIET ENJOYMENT; RIGHTS RESERVED:    9

SEC. 10

   ALTERATIONS:    10

SEC. 11

   FURNITURE, FIXTURES AND PERSONAL PROPERTY:    11

SEC. 12

   SUBLETTING AND ASSIGNMENT:    11

SEC. 13

   FIRE AND CASUALTY:    13

SEC. 14

   CONDEMNATION:    14

SEC. 15

   DEFAULT BY TENANT:    14

SEC. 16

   REMEDIES OF LANDLORD:    15

SEC. 17

   LIEN FOR RENT:    17

SEC. 18

   NON-WAIVER:    17

SEC. 19

   LAWS AND REGULATIONS; RULES AND REGULATIONS:    17

SEC. 20

   ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD’S LIABILITY:    17

SEC. 21

   SEVERABILITY:    17

SEC. 22

   SIGNS:    17

SEC. 23

   SUCCESSORS AND ASSIGNS:    18

SEC. 24

   SUBORDINATION:    18

SEC. 25

   TAX PROTEST:    19

SEC. 26

   HOLDING OVER:    19

SEC. 27

   INDEPENDENT OBLIGATION TO PAY RENT:    19

SEC. 28

   INDEMNITY; RELEASE AND WAIVER:    19

SEC. 29

   INSURANCE:    20

SEC. 30

   ENTIRE AGREEMENT:    20

SEC. 31

   NOTICES:    21

SEC. 32

   COMMENCEMENT DATE:    21

SEC. 33

   RELOCATION OF TENANT:    21

SEC. 34

   BROKERS:    21

SEC. 35

   ESTOPPEL CERTIFICATES:    21

SEC. 36

   NAME CHANGE:    22

SEC. 37

   BANKRUPTCY:    22

SEC. 38

   TELECOMMUNICATIONS PROVIDERS:    22

SEC. 39

   HAZARDOUS SUBSTANCES:    23

SEC. 40

   NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES:    23

SEC. 41

   ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA:    23

SEC. 42

   ATTORNEYS’ FEES:    24

SEC. 43

   AUTHORITY OF TENANT:    24

SEC. 44

   INABILITY TO PERFORM:    24

SEC. 45

   JOINT AND SEVERAL TENANCY:    24

SEC. 46

   EXECUTION OF THIS LEASE AGREEMENT:    24

SEC. 47

   WAIVER OF TRIAL BY JURY; COUNTERCLAIM:    24

SEC. 48

   CALCULATION OF TIME PERIODS:    25

SEC. 49

   EXHIBITS:    25

SEC. 50

   ANTI-TERRORISM:    25

SEC. 51

   GUARANTY:    25

SEC. 52

   TERMINATION OPTION:    25

 

i



--------------------------------------------------------------------------------

EXHIBITS:

EXHIBIT A – FLOOR PLAN OF THE LEASED PREMISES

EXHIBIT B – LEGAL DESCRIPTION OF THE LAND

EXHIBIT C – PARKING AGREEMENT

EXHIBIT D – RULES AND REGULATIONS

EXHIBIT E – ACCEPTANCE OF PREMISES MEMORANDUM

EXHIBIT F – TENANT’S ESTOPPEL CERTIFICATE

EXHIBIT G – LEASEHOLD IMPROVEMENTS

EXHIBIT H – AIR CONDITIONING AND HEATING SERVICES

EXHIBIT I – INSURANCE REQUIREMENTS

EXHIBIT J – GUARANTY

 

ii



--------------------------------------------------------------------------------

LEASE AGREEMENT

Office Building

This Lease Agreement (this “Lease Agreement”) is made and entered into as of the
date set forth on the signature page between Cypress Court Operating Associates,
L.P., a New Mexico limited partnership, hereinafter referred to as “Landlord”,
and Southern Bay Energy, L.L.C., a Texas limited liability company, hereinafter
referred to as “Tenant”:

WITNESSETH:

SEC. 1 LEASED PREMISES: In consideration of the mutual covenants as set forth
herein, Landlord and Tenant hereby agree as follows:

A. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord for
the rental and on the terms and conditions hereinafter set forth approximately
10,576 square feet of Net Rentable Area in Suite 220 and approximately 3,179
square feet of Net Rentable Area in Suite 255 for a total of approximately
13,755 square feet of Net Rentable Area on the second floor as indicated on the
floor plan attached hereto as Exhibit A and known as Suites 220 & 255 (the
“Leased Premises”) in the office building located at 110 Cypress Station Drive,
Houston, Harris County, Texas 77090 (the “Building”) and situated on that
certain tract or parcel of land more particularly described by metes and bounds
on Exhibit B attached hereto and made a part hereof for all purposes (the
“Land”). Subject to Section 9.B below, Landlord hereby grants Tenant, its
employees, invitees and other visitors, a nonexclusive license for the Term of
this Lease Agreement and all extensions and renewals thereof to use, for the
purpose of ingress and egress to the Building and the Leased Premises, and in
accordance with Section 19 below, the Common Areas (as hereinafter defined).
Facilities and areas of the Building that are intended and designated by
Landlord from time to time for the common, general and non-exclusive use of all
tenants of the Building are called “Common Areas.” Landlord has the exclusive
control over and right to manage the Common Areas. In addition, Landlord shall
have the exclusive use and control over all other areas of the Building not
designated as Common Areas nor leased exclusively to tenants of the Building,
which include, but are not limited to, all risers, horizontal and vertical
shafts and telephone closets in the Building.

B. The term “Net Rentable Area” shall mean the net rentable area measured
according to standards similar to those published by the Building Owners and
Managers Association International, Publication ANSI Z 65.1-1996, as amended or
replaced from time to time (the “Modified BOMA Standard”). The Modified BOMA
Standard has been used in calculating the Net Rentable Area of the Building and
the Leased Premises, and Tenant and Landlord hereby stipulate and agree that
same are correct, notwithstanding any minor variations in measurement or other
variations that may have been incurred in the calculation thereto. If the
Building is ever demolished, altered, remodeled, renovated, expanded or
otherwise changed in such a manner as to alter the amount of space contained
therein, then the Net Rentable Area of the Building shall be adjusted and
recalculated by using the Modified BOMA Standard. The Net Rentable Area of the
Building is stipulated for all purposes to be 100,352 square feet.

C. Landlord also leases to Tenant certain parking spaces on the terms and
conditions set forth in Exhibit C attached hereto and made a part hereof for all
purposes.

D. The Leased Premises shall be delivered to Tenant and Tenant shall accept
same, in its current “AS IS, WHERE IS” condition.

SEC. 2 TERM:

A. The term of this Lease Agreement (the “Term”) shall be three (3) years and
shall commence on the November 1, 2008 and, unless sooner terminated or renewed
and extended in accordance with the terms and conditions set forth herein, shall
expire at 11:59 p.m. on October 31, 2011.

B. This Lease Agreement shall be effective as of the Effective Date (as
hereinafter defined) and in the event Landlord consents to Tenant or its agents,
employees or contractors entering the Leased Premises prior to the Commencement
Date, such entry shall be

 

1



--------------------------------------------------------------------------------

subject to the terms and conditions of this Lease Agreement, except that the
Rent (as hereinafter defined) shall not commence to accrue as a result of such
entry until the date specified in Section 5 below.

SEC. 3 USE: The Leased Premises shall be used and occupied by Tenant solely as
general office use and for no other purpose. As a material consideration for
Landlord’s execution of this Lease Agreement, Tenant shall maintain, open and
operate its business in the Leased Premises during all normal business hours of
the Building throughout the Term of this Lease Agreement. The Leased Premises
shall not be used for any purpose which would tend to lower the character of the
Building, violate any other tenants’ exclusive use, if any, previously granted
by Landlord, create unreasonable elevator loads or otherwise interfere with
standard Building operations and Tenant shall not engage in any activity which
does not comply with the standards of the Building. Tenant agrees specifically
that no food, soft drink or other vending machine will be installed within the
Leased Premises without the prior written consent of Landlord, which consent
shall not be unreasonably withheld if such machine is for the exclusive use of
Tenant, its employees and invitees.

SEC. 4 SECURITY DEPOSIT: $0.00 payable on the Effective Date. Upon the
occurrence of any Event of Default (as hereinafter defined) by Tenant, Landlord
may, from time to time, without prejudice to any other remedy, use the security
deposit paid to Landlord by Tenant as herein provided to the extent necessary to
make good any arrears of Rent (as hereinafter defined) and any other damage,
injury, expense or liability caused to Landlord by such Event of Default.
Following any such application of the security deposit, Tenant shall pay to
Landlord on demand the amount so applied in order to restore the security
deposit to the amount thereof existing prior to such application. Any remaining
balance of the security deposit shall be returned by Landlord to Tenant within
sixty (60) days after the termination of this Lease Agreement and after Tenant
provides written notice to Landlord of Tenant’s forwarding address; provided,
however, Landlord shall have the right to retain and expend such remaining
balance (a) to reimburse Landlord for any and all rentals or other sums due
hereunder that have not been paid in full by Tenant and/or (b) for cleaning and
repairing the Leased Premises if Tenant shall fail to deliver same at the
termination of this Lease Agreement in a neat and clean condition and in as good
a condition as existed at the date of possession of same by Tenant, ordinary
wear and tear only excepted. Tenant shall not be entitled to any interest on the
security deposit. Such security deposit shall not be considered an advance
payment of rental or a measure of Landlord’s damages in case of an Event of
Default by Tenant.

SEC. 5 BASE RENT:

A. As part of the consideration for the execution of this Lease Agreement,
Tenant covenants and agrees and promises to pay Landlord base rent according to
the following schedule (the “Base Rent”):

 

Months Following the

Commencement Date

  Annual Base Rent Rate Per
Square Foot of Net Rentable Area   Annual Base Rent   Monthly
Payment 1-36   $16.00   $220,080.00   $18,340.00

The Base Rent shall be payable to Landlord at the address set forth in
Section 31 below (or such other address as may be designated by Landlord in
writing from time to time) in monthly installments in legal tender of the United
States of America, in advance, without demand, set-off or counterclaim except as
herein expressly provided, on or before the first day of each calendar month
during the Term hereof; provided, however, the first monthly payment of Base
Rent shall be made on the Effective Date. If the Term of this Lease Agreement as
described above commences on other than the first day of a calendar month or
terminates on other than the last day of a calendar month, then the installments
of Base Rent for such month or months shall be prorated and the installment or
installments so prorated shall be paid in advance. The payment for such prorated
month shall be calculated by multiplying the monthly installment by a fraction,
the numerator of which shall be the number of days of the Term occurring during
said commencement or termination month, as the case may be, and the denominator
of which shall be the total number of days occurring in said commencement or
termination month.

B. In addition to the foregoing Base Rent and the Additional Rent to be paid by
Tenant pursuant to Section 6 below, Tenant agrees to pay to Landlord as
additional rent all charges for any services, goods or materials furnished by
Landlord at Tenant’s request which are not required to be furnished by Landlord
under this Lease Agreement, as well as other sums payable by Tenant hereunder,
within ten (10) days after Landlord renders a statement therefor to Tenant. All
Rent (as hereinafter defined) shall bear interest from

 

2



--------------------------------------------------------------------------------

the date due until paid at the greater of (i) two percent (2%) above the “prime
rate” per annum of the JPMorgan Chase Bank, a New York banking corporation or
its successor or such other “money center” as Landlord and Tenant may agree from
time to time (“Chase”) in effect on said due date (or if the “prime rate” be
discontinued, the base reference rate then being used by Chase to define the
rate of interest charged to commercial borrowers) or (ii) twelve percent
(12%) per annum; provided, however, in no event shall the rate of interest
hereunder exceed the maximum non-usurious rate of interest (hereinafter called
the “Maximum Rate”) permitted by the applicable laws of the State of Texas or
the United States of America, and to the extent that the Maximum Rate is
determined by reference to the laws of the State of Texas, the Maximum Rate
shall be the weekly ceiling (as defined and described in Chapter 303 of the
Texas Finance Code, as amended) at the applicable time in effect. In addition
thereto, if Tenant has failed to pay Rent as and when due, then, Tenant shall
pay Landlord a “Late Charge” of six percent (6%) of the overdue amount. Tenant
agrees that the Late Charge is not a penalty, and will compensate Landlord for
costs not contemplated under this Lease Agreement that are impracticable or
extremely difficult to fix. Landlord’s acceptance of a Late Charge does not
waive Tenant’s default.

C. If the Net Rentable Area of the Leased Premises is modified for any reason,
the provisions of this Lease Agreement which are contingent upon the size of the
Leased Premises (including without limitation, Base Rental, Additional Rent,
Tenant’s pro rata share, the Improvement Allowance and number of reserved
Parking Spaces and number of unreserved Parking Spaces) shall be automatically
adjusted to reflect the modification of the Net Rentable Area of the Leased
Premises, effective as of the date of the determination made in accordance with
Section 1.B above. If the Net Rentable Area of the Building is modified for any
reason, the provisions of this Lease Agreement which are contingent upon the
size of the Building (including, without limitation, Tenant’s pro rata share)
shall automatically be adjusted to reflect the modification of the Net Rentable
Area of the Building, effective as of the date of the determination made in
accordance with Section 1.B above. The parties shall memorialize all such
adjustments in an amendment to this Lease Agreement as soon as reasonably
possible thereafter.

SEC. 6 ADDITIONAL RENT:

A. As part of the consideration for the execution of this Lease Agreement, and
in addition to the Base Rent specified above, Tenant covenants and agrees to
pay, for each calendar year after calendar year 2008 for Suite 220 and calendar
year 2008 for Suite 255, (the “Base Year”), as additional rent (the “Additional
Rent”), Tenant’s pro rata share of the Operating Expenses (as hereinafter
defined) for that year which exceed the Operating Expenses for the Base Year.
Tenant’s pro rata share shall be a fraction, the numerator of which is the Net
Rentable Area in the Leased Premises and the denominator of which is the Net
Rentable Area in the Building, which for all purposes herein shall be stipulated
to be 10.539% for Suite 220 and 3.168% for Suite 255 for a total of 13.707%.

Tenant’s proportionate share of Operating Expenses shall not increase to any
calendar year by more than six percent (6%), computed annually, on a
non-cumulative basis from the first year during the Lease Term, excluding ad
valorem taxes, property insurance and utilities.

B. All Operating Expenses shall be determined in accordance with generally
accepted accounting principles, consistently applied and shall be computed on
the accrual basis. The term “Operating Expenses” as used herein shall mean all
expenses, costs and disbursements in connection with the ownership, operation,
management, maintenance and repair of the Building, the Land, related pedestrian
walkways, landscaping, fountains, roadways and parking facilities, and such
additional facilities to service any of the foregoing in subsequent years as may
be necessary or desirable in Landlord’s discretion (the Building, the Land and
said additional facilities being hereinafter sometimes referred to as the
“Complex”), including but not limited to the following:

(1) Wages and salaries of all employees at or below the level of property
manager engaged in the operation, security, cleaning and maintenance of the
Complex, including customary taxes, insurance and benefits relating thereto.

(2) All supplies, tools, equipment and materials used in operation and
maintenance of the Complex.

 

3



--------------------------------------------------------------------------------

(3) Cost of all utilities for the Complex, including but not limited to the
costs of water, electricity, gas, heating, lighting, air conditioning and
ventilation.

(4) Cost of all janitorial service, maintenance and service agreements for the
Complex and the equipment therein, including alarm service, security service,
window cleaning, janitorial service, trash removal and elevator maintenance.

(5) Cost of all insurance relating to the Complex which Landlord may elect to
obtain, including but not limited to casualty and liability insurance applicable
to the Complex and Landlord’s personal property used in connection therewith;
the amount of the deductible paid by Landlord or deducted from any insurance
proceeds paid to Landlord shall also constitute an Operating Expense.

(6) Accounting costs and audit fees attributable to Landlord’s ownership of the
Complex, including without limitation in connection with tax returns. All taxes
and assessments and other governmental charges (whether federal, state, county
or municipal and whether they be by taxing districts or authorities presently
taxing the Leased Premises or by others subsequently created or otherwise) and
any other taxes and improvement assessments attributable to the Complex, or its
operation or the revenues or rents received therefrom excluding, however,
federal and state taxes on income (except to the extent that same, upon their
initial implementation have the effect of reducing Taxes or act as a replacement
or substitute for a present method of taxation that is included in Taxes as of
the Effective Date) (collectively, “Taxes”); provided, however, that if at any
time during the Term, new taxes, assessments, levies, impositions or charges are
imposed on the rents received from the Complex or the rents reserved herein or
any part thereof (whether directly or indirectly through the use of a franchise,
margin or other similar tax), or the present method of taxation or assessment
shall be so changed that the whole or any part of the taxes, assessments,
levies, impositions or charges now levied, assessed or imposed on real estate
and the improvements thereof shall be discontinued and as a substitute therefor,
or in lieu of an increase to the tax rate thereof, taxes, assessments, levies,
impositions or charges shall be levied, assessed and/or imposed wholly or
partially as a capital levy or otherwise on the rents received from the Complex
or the rents reserved herein or any part thereof (whether directly or indirectly
through the use of a franchise, margin or similar tax and whether or not such
taxes allow for the deduction of expenses in calculating the base amount on
which the tax is levied), then such substitute or additional taxes, assessments,
levies, impositions or charges, to the extent so levied, assessed or imposed,
shall be deemed to be included within Operating Expenses to the extent that such
substitute or additional tax would be payable if the Complex were the only
property of the Landlord subject to such tax. It is agreed that Tenant will also
be responsible for ad valorem taxes on its personal property and on the value of
leasehold improvements to the extent that the same exceed standard building
allowance.

(7) Amortization of the cost of installation of capital investment items that
have been or are hereafter installed for the purpose of reducing Operating
Expenses or which may be required by any laws, ordinances, orders, rules,
regulations and requirements which impose any duty with respect to or otherwise
relate to the use, condition, occupancy, maintenance or alteration of the
Complex, whether now in force or hereafter enacted. All such costs which relate
to the installation of such capital investment items shall be amortized over the
reasonable life of the capital investment item, with the reasonable life and
amortization schedule being determined in accordance with generally accepted
accounting principles as reasonably determined by Landlord.

(8) The property management fees incurred by Landlord.

 

4



--------------------------------------------------------------------------------

(9) Cost of repairs and general maintenance (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other third parties)
for the Complex.

(10) The reasonable rental value of the Building management office.

(11) All costs incurred by Landlord for the purpose of reducing Operating
Expenses, including, without limitation, the cost of all tax protests.

The following costs are specifically excluded form the definition of the term
“Operating Expenses:”

1) capital improvements made to the Property, other than capital improvements
described in subparagraph (7) above and except for items which, though capital
for accounting purposes, are properly considered maintenance and repair items,
such as painting of Common areas, replacement of carpet in elevator lobbies, and
the like;

2) repair, replacements and general maintenance paid by proceeds of insurance or
by Tenant or other third parties, and alterations attributable solely to tenants
of the Property other than Tenant;

3) interest, amortization or other payments on loans by Landlord;

4) depreciation of the Building;

5) leasing commissions;

6) legal expenses, other than those incurred for the general benefit of the
Property’s tenants (e.g. tax disputes);

7) renovating or otherwise improving tenant space for other tenants of the
Property or vacant space in the Building (except common areas);

8) correcting defects in the construction of the Building.

C. If the Term of this Lease Agreement commences or terminates on other than the
first day of a calendar year, Tenant’s Additional Rent shall be prorated for
such commencement or termination year, as the case may be, by multiplying each
by a fraction, the numerator of which shall be the number of days of the Term
during the commencement or termination year, as the case may be, and the
denominator of which shall be 365, and the calculation described in Section 6.E
below shall be made as soon as reasonably possible after the termination of this
Lease Agreement, Landlord and Tenant hereby agreeing that the provisions
relating to said calculation shall survive the termination of this Lease
Agreement.

D. On or about January 1 of each calendar year after the Base Year during the
Term, Landlord shall endeavor to deliver to Tenant Landlord’s good faith
estimate of Tenant’s Additional Rent (the “Estimated Additional Rent”) for such
year. The Estimated Additional Rent shall be paid in equal installments in
advance on the first day of each month. If Landlord does not deliver an estimate
to Tenant for any year by January 1 of that year, Tenant shall continue to pay
Estimated Additional Rent based on the prior year’s estimate until Landlord’s
estimate is delivered to Tenant. From time to time during any calendar year,
Landlord may revise its estimate of the Additional Rent for that year based on
either actual or reasonably anticipated increases in Operating Expenses, and the
monthly installments of Estimated Additional Rent shall be appropriately
adjusted for the remainder of that year in accordance with the revised estimate
so that by the end of the year, the total payments of Estimated Additional Rent
paid by Tenant shall equal the amount of the revised estimate.

E. Within one hundred fifty (150) days after the end of each calendar year
during the Term, or as soon as reasonably practicable thereafter, Landlord shall
provide Tenant a statement showing the Operating Expenses for said calendar
year, prepared in accordance with generally accepted accounting practices, and a
statement prepared by Landlord comparing Estimated Additional Rent paid by
Tenant with actual Additional Rent. If the Estimated Additional Rent paid by
Tenant, if any, exceeds the actual Additional Rent for said calendar year,
Landlord shall pay Tenant an amount equal to such excess at Landlord’s option,
by either giving a credit against

 

5



--------------------------------------------------------------------------------

rentals next due, if any, or by direct payment to Tenant within thirty (30) days
of the date of such statement. If the actual Additional Rent exceeds Estimated
Additional Rent for said calendar year, Tenant shall pay the difference to
Landlord within thirty (30) days of receipt of the statement. The provisions of
this paragraph shall survive the expiration or termination of this Lease
Agreement. Any amount due to the Landlord as shown on Landlord’s statement
described above, whether or not disputed by Tenant as provided herein shall be
paid by Tenant when due as provided above, without prejudice to any subsequent
written exception made pursuant to Section 6.H. The Base Rent, Additional Rent
and all other sums of money that become due and payable under this Lease
Agreement shall collectively be referred to herein as “Rent”.

F. Notwithstanding any other provision herein to the contrary, it is agreed that
if less than ninety-five percent (95%) of the Net Rentable Area of the Building
is occupied during any calendar year or if less than ninety-five percent
(95%) of the Net Rentable Area of the Building is being provided with Building
standard services during any calendar year, an adjustment shall be made in
computing each component of the Operating Expenses for that year which varies
with the rate of occupancy of the Building (such as, but not limited to,
utilities, management fees and janitorial) so that the total Operating Expenses
shall be computed for such year as though the Building had been ninety-five
percent (95%) occupied during such year and as though ninety-five percent
(95%) of the Building had been provided with Building standard services during
that year.

G. All Additional Rent shall be paid by Tenant to Landlord contemporaneously
with the required payment of Base Rent on the first day of each calendar month,
monthly in advance, for each month of the Term, in lawful money of the United
States at the address of the Landlord’s property manager specified in Section 31
below (or such other address as may be designated by Landlord in writing from
time to time). No payment by Tenant or receipt by Landlord of an amount less
than the amount of Rent herein stipulated to be paid shall be deemed to be other
than on account of the stipulated Rent, nor shall any endorsement on any check
or any letter accompanying such payment of Rent be deemed an accord and
satisfaction, but Landlord may accept such payment without prejudice to his
rights to collect the balance of such Rent.

H. Landlord shall maintain full and complete records of Operating Expenses and
exclusions therefrom in accordance with generally accepted accounting principles
and good commercial practice and sufficient to enable Tenant to audit Operating
Expenses to confirm that Operating Expenses are being charged in accordance with
this Lease Agreement. Not more than once per calendar year, and only on or
before the thirtieth (30th) day following the date Landlord delivered the
statement described in Section 6.E above to Tenant setting out the adjustment,
if any, to the Estimated Additional Rent (the Estimated Additional Rent, as
adjusted by such statement, is hereinafter referred to as the “Adjusted
Additional Rent”), Tenant shall have the right, directly or through agents or
contractors, to inspect and audit Landlord’s books and records pertaining to
Operating Expenses and exclusions therefrom for the period covered by the
statement only, upon reasonable advance notice to and coordination with
Landlord; provided, however, in no event will Landlord be obligated to permit
any such inspection or audit to be performed by a consultant or firm that is
compensated by Tenant on a contingent fee or percentage of recovery basis. Such
audit shall be conducted in Landlord’s offices in Houston, Texas during normal
business hours of the Building. If Tenant fails to commence such audit on or
before the thirtieth (30th) day following the date Landlord delivered the
statement described in Section 6.E above to Tenant or to complete such audit and
deliver the auditor’s report to Landlord before the ninetieth (90th) day
following the delivery of such statement, then Tenant shall conclusively be
deemed to have accepted the Adjusted Additional Rent specified in such statement
and to have waived any right to contest such amount in the future. The cost of
any such review or audit by Tenant shall be borne solely by Tenant if no
adjustment results, but if there is a downward adjustment Landlord will pay any
such expenses. If following such audit, it is conclusively determined that the
Adjusted Additional Rent paid by Tenant exceeds the actual Additional Rent for
said calendar year, Landlord shall pay Tenant an amount equal to such excess at
Landlord’s option, by either giving a credit against rentals next due, if any,
or by direct payment to Tenant within thirty (30) days of the date of such
determination. If as a result of such audit, it is conclusively determined that
the actual Additional Rent exceeds the Adjusted Additional Rent for said
calendar year, Tenant shall pay to Landlord within thirty (30) days of the date
of such determination, the positive difference between the amount that the
actual Additional Rent exceeds the Adjusted Additional Rent for said calendar
year.

I. Landlord and Tenant hereby each acknowledge and agree that they are
knowledgeable and experienced in commercial transactions and further hereby
acknowledge and agree that the provisions of this Lease Agreement for
determining Operating Expenses and other charges are commercially reasonable and
valid even though such methods may not state precise mathematical

 

6



--------------------------------------------------------------------------------

formulae for determining such Operating Expenses. ACCORDINGLY, TENANT HEREBY
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS TO WHICH TENANT MAY BE
ENTITLED UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS ENACTED BY HOUSE
BILL 2186, 77TH LEGISLATURE, AS SUCH SECTION NOW EXISTS OR AS SAME MAY BE
HEREAFTER AMENDED OR SUCCEEDED.

SEC. 7 SERVICE AND UTILITIES:

A. Provided no Event of Default (as hereinafter defined) has occurred and is
continuing hereunder, and subject to the provisions of Sections 7.B and 7.C
below, Landlord shall furnish the following services and amenities
(collectively, the “Required Services”) to Tenant (and its assignees and
sublessees permitted hereunder) while occupying the Leased Premises:

(1) Domestic water at those points of supply provided for general use of the
tenants of the Building;

(2) Central heat, ventilation and air conditioning in season, at such times, at
such temperatures and in such amounts as are considered by Landlord to be
standard, but in keeping with the standards of other comparable office buildings
in the vicinity of the FM 1960/I-45 area of Houston, Texas, all as more
particularly described on Exhibit H attached hereto and made a part hereof for
all purposes;

(3) Electric lighting service for all public areas and special service areas of
the Building in the manner and to the extent deemed by Landlord to be in keeping
with the standards of other comparable office buildings in the vicinity of the
FM 1960/I-45 area of Houston, Texas;

(4) Janitor service on a five (5) day week basis, in the manner and to the
extent deemed standard by Landlord during the periods and hours as such services
are normally furnished to tenants in the Building;

(5) On-site security personnel and equipment for the Building; provided,
however, that Tenant agrees that Landlord shall not be responsible for the
adequacy or effectiveness of such security provided that (i) Landlord has
exercised reasonable care in the selection of the security contractor and
equipment, and (ii) the scope and extent of the security services contracted for
by Landlord are in keeping with the standards of other comparable office
buildings in the vicinity of the FM 1960/I-45 area of Houston, Texas;

(6) Electrical facilities to furnish during normal operating hours (i) power to
operate typewriters, personal computers, calculating machines, photocopying
machines and other equipment that operates on 120/208 volts (collectively, the
“Low Power Equipment”); provided, however, total rated connected load by the Low
Power Equipment shall not exceed an average of five (5) watts per square foot of
Net Rentable Area of the Leased Premises and (ii) power to operate Tenant’s
lighting and Tenant’s equipment that operates on 277/480 volts (collectively,
the “High Power Equipment”); provided, however, total rated connected load by
the High Power Equipment shall not exceed an average of two (2) watts per square
foot of Net Rentable Area of the Leased Premises. In the event that the Tenant’s
connected loads for low electrical consumption (120/208 volts) and high
electrical consumption (277/480 volts) are in excess of those loads stated
above, and Landlord agrees to provide such additional load capacities to Tenant
(such determination to be made by Landlord in its sole discretion), then
Landlord may install and maintain, at Tenant’s expense, electrical submeters,
wiring, risers, transformers, and electrical panels, and other items required by
Landlord, in Landlord’s discretion, to accommodate Tenant’s design loads and
capacities that exceed those loads stated above, including, without limitation,
the installation and maintenance thereof.

 

7



--------------------------------------------------------------------------------

If Tenant shall consume electrical current in excess of 0.75 kilowatt hours per
square foot of Net Rentable Area in the Leased Premises per month, Tenant shall
pay to Landlord the actual costs to Landlord to provide such additional
consumption as Additional Rent. Landlord may determine the amount of such
additional consumption and potential consumption by either or both: (1) a survey
of standard or average tenant usage of electricity or other utilities in the
Building performed by a reputable consultant selected by Landlord and paid for
by Tenant; or (2) a separate meter in the Leased Premises installed, maintained,
and read by Landlord at Tenant’s expense. If any supplemental heating,
ventilation and air conditioning unit is installed in the Leased Premises or
serves the Leased Premises (the “Supplemental HVAC Equipment”), Landlord shall
install and maintain electrical submeters, at Tenant’s expense, to monitor
Tenant’s actual aggregate consumption of electrical power by the Supplemental
HVAC Equipment. Tenant shall reimburse Landlord for such consumption as billed
as Additional Rent, based on average kilowatt hour or other unit charge over the
applicable billing period within thirty (30) days after such billing.

(7) All Building standard fluorescent bulb replacement in all areas and all
incandescent bulb replacement in public areas outside of the Leased Premises,
rest rooms and stairwells; and

(8) Non-exclusive passenger elevator service to the Leased Premises twenty-four
(24) hours per day and non-exclusive freight elevator service during normal
business hours of the Building.

B. The obligation of Landlord to provide the Required Services shall be subject
to governmental regulation thereof (i.e., rationing, temperature control, etc.)
and any such regulation that impairs Landlord’s ability to provide the Required
Services as herein stipulated shall not constitute an Event of Default hereunder
but rather providing the applicable Required Services to the extent allowed
pursuant to such regulations shall be deemed to be full compliance with the
obligations and agreements of Landlord hereunder.

C. To the extent any of the Required Services require electricity, gas and water
supplied by public utilities or others, Landlord’s covenants hereunder shall
only impose on Landlord the obligation to use its good faith efforts to cause
the applicable public utilities or other providers to furnish the same. Failure
by Landlord to furnish any of the Required Services to any extent, or any
cessation thereof, due to failure of any public utility or other provider to
furnish service to the Building, or any other cause beyond the reasonable
control of Landlord, shall not render Landlord liable in any respect for damages
to either person or property, nor be construed as an eviction of Tenant, nor
work an abatement of Rent, nor relieve Tenant from fulfillment of any covenant
or agreement hereof. As used herein, the phrase “cause beyond the reasonable
control of Landlord” shall include, without limitation, acts of the public
enemy, restraining of government, unavailability of materials, strikes, civil
riots, floods, hurricanes, tornadoes, earthquakes and other severe weather
conditions or acts of God. In the event of any failure by Landlord to furnish
any of the Required Services to any extent, or any cessation thereof, due to
malfunction of any equipment or machinery, or any other cause within the
reasonable control of Landlord, Tenant shall have no claim for rebate of Rent or
damages on account thereof, provided that Landlord utilizes its reasonable
efforts to promptly repair said equipment or machinery and to restore said
Required Services as soon thereafter as is reasonably practicable. However, if
Tenant is prevented from making reasonable use of the Premises for more than
thirty (30) days in any forty-five (45) consecutive day period because of
unavailability of any such service, Tenant shall, as its exclusive remedy
therefor, be entitled to a reasonable abatement of Rent for each day that Tenant
is so prevented from making reasonable use of the Premises.

D. Tenant hereby acknowledges and agrees that Landlord is obligated to provide
only the Required Services under this Lease Agreement, and that Landlord, its
agents and representatives, have made no representations whatsoever of any
additional services or amenities to be provided by Landlord now or in the future
under this Lease Agreement. Notwithstanding the foregoing, Tenant recognizes
that Landlord may, at Landlord’s sole option, elect to provide additional
services or amenities for the tenants of the Building from time to time, and
hereby agrees that Landlord’s discontinuance of any provision of any such
additional services or amenities shall not constitute a default of Landlord
under this Lease Agreement nor entitle Tenant to any abatement of or reduction
in Rent.

 

8



--------------------------------------------------------------------------------

Landlord hereby agrees that the equipment and machinery of the Tenant in the
Premises on November 1, 2008 is standard and no additional charges shall be
attributed thereto.

SEC. 8 MAINTENANCE, REPAIRS AND USE:

A. Landlord shall provide for the cleaning and maintenance of the public
portions of the Building including painting and landscaping surrounding the
Building. Unless otherwise expressly stipulated herein, Landlord shall not be
required to make any improvements or repairs of any kind or character on the
Leased Premises during the Term, except such repairs as may be required by
normal maintenance operations which shall include repairs to the exterior walls,
corridors, windows, roof framing and roof, exterior windows, pavement,
foundation and other structural elements and equipment of the Building, and such
additional maintenance as may be necessary because of damages by persons other
than Tenant, its agents, employees, invitees, visitors or licensees.

B. Landlord, its officers, agents and representatives, subject to any security
regulations imposed by any governmental authority, shall have the right to enter
all parts of the Leased Premises at all reasonable hours with prior notice to
Tenant to inspect, clean, make repairs, alterations and additions to the
Building or Leased Premises which it may deem necessary or desirable, or to
provide any service which it is obligated to furnish to Tenant, and Tenant shall
not be entitled to any abatement or reduction of Rent by reason thereof.

C. Landlord may, at its option and at the cost and expense of Tenant, repair or
replace any damage or injury done to the Complex or any part thereof, caused by
Tenant, Tenant’s agents, employees, licensees, invitees or visitors; Tenant
shall pay the cost thereof to Landlord on demand. Tenant further agrees to
maintain and keep the interior of the Leased Premises in good repair and
condition at Tenant’s expense. Tenant agrees not to commit or allow any waste or
damage to be committed on any portion of the Leased Premises, and at the
termination of this Lease Agreement, by lapse of time or otherwise, to deliver
up the Leased Premises to Landlord in as good condition as on the Leasehold
Improvements Completion Date, ordinary wear and tear alone excepted, and upon
such termination of this Lease Agreement, Landlord shall have the right to
re-enter and resume possession of the Leased Premises.

D. Tenant will not use, occupy or permit the use or occupancy of the Leased
Premises for any purpose which is directly or indirectly forbidden by law,
ordinance or governmental or municipal regulation or order, or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any other thing which may unreasonably
interfere with, annoy or disturb the quiet enjoyment of any other tenant of the
Building; or keep any substance or carry on or permit any operation which might
emit offensive odors or conditions into other portions of the Complex; or use
any apparatus which might make undue noise or set up vibrations in the Complex;
or permit anything to be done which would increase the fire and extended
coverage insurance rate on the Building or contents and if there is any increase
in such rates by reason of acts of Tenant, then Tenant agrees to pay such
increase promptly upon demand therefor by Landlord. In the event Tenant fails to
correct, cure or discontinue such prohibited or dangerous use within five
(5) days following notice from the Landlord, such failure shall constitute an
Event of Default by Tenant hereunder and Landlord shall have all of its remedies
as set forth in this Lease Agreement.

SEC. 9 QUIET ENJOYMENT; RIGHTS RESERVED:

A. Tenant, on paying the said Rent and performing the covenants herein agreed to
be by it performed, shall and may peaceably and quietly have, hold and enjoy the
Leased Premises for the said Term.

B. Notwithstanding anything herein to the contrary, Landlord hereby expressly
reserves the right in its sole discretion to (i) temporarily or permanently
change the location of, close, block or otherwise alter any streets, driveways,
entrances, corridors, doorways or walkways leading to or providing access to the
Complex or any part thereof or otherwise restrict the use of same provided such
activities do not unreasonably impair Tenant’s access to the Leased Premises,
(ii) improve, remodel, add additional floors to or otherwise alter the Building,
(iii) construct, alter, remodel or repair one or more parking facilities
(including garages) on the Land, and (iv) convey, transfer or dedicate portions
of the Land. In addition, Landlord shall have the right, in its sole discretion,
at

 

9



--------------------------------------------------------------------------------

any time during the Term to attach to any or all of the Building windows a
glazing, coating or film or to install storm windows for the purpose of
improving the Building’s energy efficiency. Tenant shall not remove, alter or
disturb any such glazing, coating or film. The addition of such glazing, coating
or film, or the installation of storm windows or the exercise of any of
Landlord’s rights pursuant to this Section 9, shall in no way reduce Tenant’s
obligations under this Lease Agreement or impose any liability on Landlord and
it is agreed that Landlord shall not incur any liability whatsoever to Tenant as
a consequence thereof and such activities shall not be deemed to be a breach of
any of Landlord’s obligations hereunder. Landlord agrees to exercise good faith
in notifying Tenant within a reasonable time in advance of any alterations,
modifications or other actions of Landlord under this Section 9. Any diminution
or shutting off of light, air or view by any structure which is now or may
hereafter be effected on lands adjacent to the Building shall in no way affect
this Lease Agreement or impose any liability on Landlord. Noise, dust or
vibration or other incidents caused by or arising out of any work performed
pursuant to the exercise of Landlord’s rights reserved in this Section 9 or new
construction of improvements on lands adjacent to the Building, whether or not
owned by Landlord, or on the Land shall in no way affect this Lease Agreement or
impose any liability on Landlord. Tenant agrees to cooperate with Landlord in
furtherance of Landlord’s exercise of any of the rights specified in this
Section 9.

SEC. 10 ALTERATIONS:

A. Tenant shall not make or allow to be made (except as otherwise provided in
this Lease Agreement) any alterations or physical additions (including fixtures)
in or to the Leased Premises, or place safes, vaults or other heavy furniture or
equipment within the Leased Premises, without first obtaining the written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed. In addition, Tenant shall not be permitted to take x-rays or core drill
or penetrate the floor of the Leased Premises or any other floor of the Building
without first obtaining the Landlord’s consent. The cost of any consultant or
engineer hired by Landlord in connection with such work undertaken by Tenant
shall be paid for by Tenant as additional rent hereunder. Tenant shall submit
requests for consent to make alterations or physical additions together with
copies of the plans and specifications for such alterations. Subsequent to
obtaining Landlord’s consent and prior to commencement of construction of the
alterations or physical additions, Tenant shall deliver to Landlord the building
permit, a copy of the executed construction contract covering the alterations
and physical additions and evidence of contractor’s and subcontractor’s
insurance, such insurance being with such companies, for such periods and in
such amounts as Landlord may reasonably require, naming the Landlord Parties (as
defined on Exhibit I) as additional insureds. Tenant shall pay to Landlord upon
demand a review fee in the amount of Landlord’s actual costs incurred to
compensate Landlord for the cost of review and approval of the plans and
specifications and for additional administrative costs incurred in monitoring
the construction of the alterations. Tenant shall deliver to Landlord a copy of
the “as-built” plans and specifications for all alterations or physical
additions so made in or to the Leased Premises, and shall reimburse Landlord for
the cost incurred by Landlord to update its current architectural plans for the
Building.

B. Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against all costs
(including reasonable attorneys’ fees and costs of suit), losses, liabilities,
or causes of action arising out of or relating to any alterations, additions or
improvements made by Tenant to the Leased Premises, including but not limited to
any mechanics’ or materialmen’s liens asserted in connection therewith.

C. Tenant shall not be deemed to be the agent or representative of Landlord in
making any such alterations, physical additions or improvements to the Leased
Premises, and shall have no right, power or authority to encumber any interest
in the Complex in connection therewith other than Tenant’s leasehold estate
under this Lease Agreement. However, should any mechanics’ or other liens be
filed against any portion of the Complex or any interest therein (other than
Tenant’s leasehold estate hereunder) by reason of Tenant’s acts or omissions or
because of a claim against Tenant or its contractors, Tenant shall cause the
same to be canceled or discharged of record by bond or otherwise within ten
(10) days after notice by Landlord. If Tenant shall fail to cancel or discharge
said lien or liens, within said ten (10) day period, which failure shall be
deemed to be an Event of Default hereunder without the necessity of any further
notice, Landlord may, at its sole option and in addition to any other remedy of
Landlord hereunder, cancel or discharge the same and upon Landlord’s demand,
Tenant shall promptly reimburse Landlord for all costs incurred in canceling or
discharging such lien or liens.

 

10



--------------------------------------------------------------------------------

D. Tenant shall cause all alterations, physical additions, and improvements
(including fixtures), constructed or installed in the Leased Premises by or on
behalf of Tenant to comply with all applicable governmental codes, ordinances,
rules, regulations and laws. Tenant acknowledges and agrees that neither
Landlord’s review and approval of Tenant’s plans and specifications nor its
observation or supervision of the construction or installation thereof shall
constitute any warranty or agreement by Landlord that same comply with such
codes, ordinances, rules, regulations and laws or release Tenant from its
obligations under this Section 10.D.

E. Tenant shall be wholly responsible for any accommodations or alterations that
are required by applicable governmental codes, ordinances, rules, regulations
and laws to be made to the Leased Premises to accommodate disabled employees and
customers of Tenant, including, without limitation, compliance with the
Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.) and the Texas
Architectural Barriers Act (Tex.Rev.Civ.Stat. Art 9201) (collectively, the
“Accommodation Laws”). Except to the extent provided below, Landlord shall be
responsible for making all accommodations and alterations to the Common Areas of
the Building necessary to comply with the Accommodation Laws. Notwithstanding
the foregoing, Landlord may perform, at Tenant’s sole cost and expense, any
accommodations or alterations that are required by the Accommodation Laws to any
area outside of the Leased Premises which are triggered by any alterations or
additions to the Leased Premises and Tenant shall reimburse Landlord for such
cost and expense upon demand.

SEC. 11 FURNITURE, FIXTURES AND PERSONAL PROPERTY: Tenant may remove its trade
fixtures, office supplies and movable office furniture and equipment not
attached to the Building provided: (a) such removal is made prior to the
termination of this Lease Agreement; (b) Tenant is not in default of any
obligation or covenant under this Lease Agreement at the time of such removal;
and (c) Tenant promptly repairs all damage caused by such removal. All other
property at the Leased Premises and any alterations or additions to the Leased
Premises (including wall-to-wall carpeting, paneling or other wall covering) and
any other article attached or affixed to the floor, wall or ceiling of the
Leased Premises shall become the property of Landlord and shall remain upon and
be surrendered with the Leased Premises as a part thereof at the termination of
the Lease Agreement by lapse of time or otherwise, Tenant hereby waiving all
rights to any payment or compensation therefor. If, however, Landlord so
requests in writing within sixty (60) days prior to the termination of this
Lease Agreement, Tenant will, prior to termination of this Lease Agreement,
remove any and all alterations, additions, fixtures, equipment and property
placed or installed by Tenant in the Leased Premises and will repair any damage
caused by such removal. In addition, Tenant shall be required prior to the
termination of this Lease Agreement to remove all of its telecommunications
equipment, including, but not limited to, all switches, cabling, wiring,
conduit, racks and boards, whether located in the Leased Premises or in the
Common Areas. If Tenant does not complete all removals prior to the termination
of this Lease Agreement, Landlord may remove such items (or contract for the
removal of such items), Tenant shall reimburse Landlord upon demand for the
costs incurred by Landlord not to exceed ibe thousand dollars ($1,000) in
connection therewith and Tenant shall be deemed to be holding over pursuant to
Section 26 below until such time as such items have been removed from the Leased
Premises. This Section 11 shall survive the expiration or termination of this
Lease Agreement.

SEC. 12 SUBLETTING AND ASSIGNMENT:

A. In the event Tenant should desire to assign this Lease Agreement or sublet
the Leased Premises or any part thereof or allow same to be used or occupied by
others, Tenant shall give Landlord written notice (which shall specify the
duration of said desired sublease or assignment, the date same is to occur, the
exact location of the space affected thereby, the proposed rentals on a square
foot basis chargeable thereunder and sufficient information of the proposed
sublessee or assignee regarding its intended use, financial condition and
business operations) of such desire at least fifteen (15) days in advance of the
date on which Tenant desires to make such assignment or sublease or allow such a
use or occupancy. Landlord shall then have a period of ten (10) days following
receipt of such notice within which to notify Tenant in writing that Landlord
elects:

(1) in the event such assignee or sublessee fails to meet the conditions set
forth in subparagraph (3) below, to refuse to permit Tenant to assign this Lease
Agreement or sublet such space, and in such case this Lease Agreement shall
continue in full force and effect in accordance with the terms and conditions
hereof; or

 

11



--------------------------------------------------------------------------------

(2) to terminate this Lease Agreement as to the space so affected as of the date
so specified by Tenant in which event Tenant shall be relieved of all
obligations hereunder as to such space arising from and after such date; or

(3) to permit Tenant to assign this Lease Agreement or sublet such space for the
duration specified in such notice, such approval not to be unreasonably withheld
if (a) the nature and character of the proposed assignee or sublessee and the
principals thereof, their business and activities and intended use of the Leased
Premises are in Landlord’s reasonable judgment consistent with the current
standards of the Building and the floor or floors on which the Leased Premises
are located, (c) the form and substance of the proposed sublease or instrument
of assignment are acceptable to Landlord (which acceptance by Landlord shall not
be unreasonably withheld) and is expressly subject to all of the terms and
provisions of this Lease Agreement and to any matters to which this Lease
Agreement is subject, (d) the proposed occupancy would not (1) increase
Landlord’s cleaning requirements, (2) impose an extra burden upon the services
to be supplied by Landlord to Tenant hereunder, (3) violate the current rules
and regulations of the Building, (4) violate the provisions of any other leases
of tenants in the Building or (5) cause alterations or additions to be made to
the Building (excluding the Leased Premises), (e) Tenant enters into a written
agreement with Landlord whereby it is agreed that fifty percent (50%) of rent
realized by Tenant as a result of said sublease or assignment in excess of the
Base Rent and Additional Rent payable to Landlord by Tenant under this Lease
Agreement and any and all sums and other considerations of whatsoever nature
paid to Tenant by the assignee or sublessee for or by reason of such assignment
or sublease, including, but not limited to, sums paid for the sale of Tenant’s
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property in excess of the fair market value thereof (that is, after
deducting and giving Tenant credit for Tenant’s reasonable costs directly
associated therewith, including reasonable brokerage fees and the reasonable
cost of remodeling or otherwise improving the Leased Premises for said assignee
or sublessee but excluding any free rentals or the like offered to any such
sublessee or assignee) shall be payable to Landlord as it accrues as additional
rent hereunder, (f) the granting of such consent will not constitute a default
under any other agreement to which Landlord is a party or by which Landlord is
bound and (g) the creditworthiness of the proposed assignee or sublessee and the
principals thereof is acceptable to Landlord, in Landlord’s sole discretion.

Notwithstanding, Landlord’s prior written consent shall not be required for a
transfer provided that the successor entity has a net worth equal to or greater
than that of Tenant and provided the Tenant and the proposed transferee comply
with all other terms and conditions of this section.

B. No assignment or subletting by Tenant shall be effective unless Tenant shall
execute, have acknowledged and deliver to Landlord, and cause each sublessee or
assignee to execute, have acknowledged and deliver to Landlord, an instrument in
form and substance acceptable to Landlord in which (i) such sublessee or
assignee adopts this Lease Agreement and assumes and agrees to perform jointly
and severally with Tenant, all of the obligations of Tenant under this Lease
Agreement, as to the space transferred to it, (ii) Tenant and such sublessee or
assignee agree to provide to Landlord, at their expense, direct access from a
public corridor in the Building to the transferred space, (iii) such sublessee
or assignee agrees to use and occupy the transferred space solely for the
purpose

 

12



--------------------------------------------------------------------------------

specified in Section 3 and otherwise in strict accordance with this Lease
Agreement and (iv) Tenant acknowledges and agrees that, notwithstanding such
subletting or assignment, Tenant remains directly and primarily liable for the
performance of all the obligations of Tenant hereunder (including, without
limitation, the obligation to pay Rent), and Landlord shall be permitted to
enforce this Lease Agreement against Tenant or such sublessee or assignee, or
both, without prior demand upon or proceeding in any way against any other
persons. Tenant shall, upon demand, reimburse Landlord for all reasonable
expenses incurred by Landlord in connection with a request made by Tenant
pursuant to this Section 12, including, without limitation, any investigations
as to the acceptability of the proposed assignee or sublessee, all legal costs
reasonably incurred in connection with the granting of any requested consent and
a charge reasonably determined by Landlord to cover in-house time spent in
respect of such request.

Any consent by Landlord to a particular assignment or sublease shall not
constitute Landlord’s consent to any other or subsequent assignment or sublease,
and any proposed sublease or assignment by any assignee or sublessee shall be
subject to the provisions of this Section 12 as if it were a proposed sublease
or assignment by Tenant. The prohibition against an assignment or sublease
described in this Section 12 shall be deemed to include a prohibition against
(i) Tenant’s mortgaging or otherwise encumbering its leasehold estate, (ii) an
assignment or sublease which may occur by merger or operation of law and
(iii) permitting the use or occupancy of the Leased Premises, or any part
thereof, by anyone other than Tenant, each of which shall be ineffective and
void and shall constitute an Event of Default under this Lease Agreement unless
consented to by Landlord in writing in advance. For purposes hereof, the
transfer of the ownership or voting rights in a controlling interest of the
voting stock of Tenant (if Tenant is a corporation) or the transfer of a general
partnership interest or a majority of the limited partnership interest in Tenant
(if Tenant is a partnership), at any time throughout the Term, shall be deemed
to be an assignment of this Lease Agreement.

SEC. 13 FIRE AND CASUALTY:

A. In the event of a fire or other casualty in the Leased Premises, Tenant shall
immediately give notice thereof to Landlord. If the Leased Premises shall be
partially destroyed by fire or other casualty so as to render the Leased
Premises untenantable in whole or in part, Rent shall abate thereafter as to the
portion of the Leased Premises rendered untenantable until such time as the
Leased Premises are made tenantable as reasonably determined by Landlord and
Landlord agrees to commence and prosecute such repair work promptly and with all
due diligence; provided, however, in the event such destruction (i) results in
total or substantial damages to or destruction of the Building and Landlord
shall decide not to rebuild or (ii) results in the Leased Premises being
untenantable in whole or in substantial part and the reasonable estimation of a
responsible contractor selected by Landlord as to the amount of time necessary
to rebuild or restore such destruction to the Leased Premises and all other
portions of the Building exceeds six (6) months from the time such work is
commenced, then in either event, Landlord shall have a right to terminate this
Lease Agreement effective as of the date of casualty or destruction, and upon
such termination, all Rent owed up to the time of such destruction or
termination shall be paid by Tenant. Subject to reasonable delays for insurance
adjustments, Landlord shall give Tenant written notice of its decisions,
estimates or elections under this Section 13 within sixty (60) days after any
such damage or destruction. If any portion of Rent is abated under this
Section 13, Landlord may elect to extend the expiration date of the Term of this
Lease Agreement for the period of the abatement.

B. Notwithstanding anything in this Lease Agreement to the contrary, if the
Leased Premises are damaged by fire or other casualty resulting from the fault
or negligence of Tenant, or the agents, employees, licensees, customers or
invitees of Tenant, such damage shall be repaired by and at the expense of
Tenant under the direction and supervision of Landlord, and Rent shall continue
without abatement.

C. Notwithstanding anything contained in this Section 13, in no event shall
Landlord be required to expend more to reconstruct, restore and repair the
Building than the amount actually received by Landlord from the proceeds of the
property insurance carried by Landlord and Landlord shall have no duty to repair
or restore any portion of any alterations, additions, installation or
improvements in the Leased Premises or the decorations thereto except to the
extent that the proceeds of the insurance carried by Tenant are timely received
by Landlord. If Tenant desires any other additional repairs or restoration, and
if Landlord consents thereto, it shall be done at Tenant’s sole cost and expense
subject to all of the applicable provisions of this Lease Agreement. Tenant
acknowledges that Landlord shall be entitled to the full proceeds of any
insurance coverage whether carried by Landlord or Tenant, for damage to any
alterations, addition, installation, improvements or decorations which would
become the Landlord’s property upon the termination of this Lease Agreement.

 

13



--------------------------------------------------------------------------------

SEC.14 CONDEMNATION: If all of the Complex is taken or condemned, or acquired
under threat of condemnation, by or at the direction of any governmental
authority (a “Taking” or “Taken”, as the context requires), or if so much of the
Complex is Taken that, in Landlord’s opinion, the remainder cannot be restored
to an economically viable, quality office building, or if the awards payable to
Landlord as a result of any Taking are, in Landlord’s opinion, inadequate to
restore the remainder to an economically viable, quality office building,
Landlord may, at its election, exercisable by the giving of written notice to
Tenant within sixty (60) days after the date of the Taking, terminate this Lease
Agreement as of the date of the Taking or the date Tenant is deprived of
possession of the Leased Premises (whichever is later). If this Lease Agreement
is not terminated as a result of a Taking, Landlord shall restore the Leased
Premises remaining after the Taking to a Building standard condition. During the
period of restoration, Base Rent shall be abated to the extent the Leased
Premises are rendered untenantable and, after the period of restoration, Base
Rent and Tenant’s pro rata share shall be reduced in the proportion that the
area of the Leased Premises Taken or otherwise rendered untenantable bears to
the area of the Leased Premises just prior to the Taking. If any portion of Base
Rent is abated under this Section 14, Landlord may elect to extend the
expiration date of the Term for the period of the abatement. All awards,
proceeds, compensation or other payments from or with respect to any Taking of
the Complex or any portion thereof shall belong to Landlord, Tenant hereby
assigning to Landlord all of its right, title, interest and claim to same.
Tenant shall have the right to assert a claim for and recover from the
condemning authority, but not from Landlord, such compensation as may be awarded
on account of Tenant’s moving and relocation expenses, and depreciation to and
loss of Tenant’s movable personal property.

SEC, 15 DEFAULT BY TENANT: The occurrence of any one or more of the following
shall constitute an “Event of Default” under this Lease Agreement:

A. The failure of Tenant to pay any Rent as and when due under this Lease
Agreement;

B. The failure of Tenant to perform, comply with or observe any of the other
covenants or conditions contained in this Lease Agreement and the continuance of
such failure for the period of time as may be specified elsewhere in this Lease
Agreement for such specific covenant or condition, or should no period of time
be specified elsewhere in this Lease Agreement with respect to such specific
covenant or condition, a period of ten (10) days after written notice to Tenant;
or, if such failure cannot reasonably be cured within said ten (10) day period
despite Tenant’s diligent good faith efforts, the failure of Tenant to promptly
commence its diligent good faith efforts to cure such failure within said
ten (10) day period and/or the continuance of such failure for a period of
thirty (30) days notwithstanding Tenant’s efforts to cure;

C. Tenant shall fail to execute and acknowledge or otherwise respond in good
faith and in writing within ten (10) days after submission to Tenant of a
request for confirmation of the subordination of this Lease Agreement pursuant
to Section 24 or an estoppel certificate pursuant to Section 35.

D. The failure of Tenant to occupy the Leased Premises during the entire Term;

E. The filing of a petition by or against Tenant or any guarantor of Tenant’s
obligations under this Lease Agreement (i) naming Tenant or any guarantor as
debtor in any bankruptcy or other insolvency proceeding, (ii) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
or any guarantor’s property or for Tenant’s interest in this Lease Agreement, or
(iii) to reorganize or modify Tenant’s or any guarantor’s capital structure;

F. The admission by Tenant or any guarantor in writing of its inability to meet
its obligations as they become due or the making by Tenant or any guarantor of
an assignment for the benefit of its creditors;

G. The attempt by Tenant to assign this Lease Agreement or to sublet all or any
part of the Leased Premises without the prior written consent of Landlord in
accordance with Section 12;

 

14



--------------------------------------------------------------------------------

H. Any holding over by Tenant in accordance with Section 26 with respect to all
or any portion of the Leased Premises after the expiration or termination of the
Lease Agreement; or

I. The failure by Tenant to comply with the insurance requirements set forth in
Exhibit I.

SEC. 16 REMEDIES OF LANDLORD: Upon any Event of Default, Landlord may exercise
any one or more of the following described remedies, in addition to all other
rights and remedies provided at law or in equity:

A. Terminate this Lease Agreement by written notice to Tenant and forthwith
repossess the Leased Premises and be entitled to recover forthwith as damages a
sum of money equal to the total of (i) the cost of recovering the Leased
Premises (including attorneys’ fees and costs of suit), (ii) the cost of
removing and storing any personal property, (iii) the unpaid Rent earned at the
time of termination, plus interest thereon at the rate described in Section 5,
(iv) the present value (discounted at the rate of six percent (6%) per annum) of
the balance of the Rent for the remainder of the Term less the present value
(discounted at the same rate) of the fair market rental value of the Leased
Premises for said period, taking into account the period of time the Leased
Premises will remain vacant until a new tenant is obtained, and the cost to
prepare the Leased Premises for occupancy and the other costs (such as leasing
commissions, tenant improvement allowances and attorneys’ fees) to be incurred
by Landlord in connection therewith, and (v) any other sum of money and damages
owed by Tenant to Landlord under this Lease Agreement.

B. Terminate Tenant’s right of possession (but not this Lease Agreement) and may
repossess the Leased Premises by forcible detainer suit or otherwise, without
thereby releasing Tenant from any liability hereunder and without demand or
notice of any kind to Tenant and without terminating this Lease Agreement.
Landlord shall use reasonable efforts under the circumstances to relet the
Leased Premises on such terms and conditions as Landlord in its sole discretion
may determine (including a term different than the Term, rental concessions,
alterations and repair of the Leased Premises); provided, however, Landlord
hereby reserves the right (i) to lease any other comparable space available in
the Building or in any adjacent building owned by Landlord prior to offering the
Leased Premises for lease, and (ii) to refuse to lease the Leased Premises to
any potential tenant which does not meet Landlord’s standards and criteria for
leasing other comparable space in the Building. Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure or refusal to relet the Leased Premises or collect rent due
in respect of such reletting. For the purpose of such reletting Landlord shall
have the right to decorate or to make any repairs, changes, alterations or
additions in or to the Leased Premises as may be reasonably necessary or
desirable. In the event that (i) Landlord shall fail or refuse to relet the
Leased Premises, or (ii) the Leased Premises are relet and a sufficient sum
shall not be realized from such reletting (after first deducting therefrom, for
retention by Landlord, the unpaid Rent due hereunder earned but unpaid at the
time of reletting plus interest thereon at the rate specified in Section 5, the
cost of recovering possession (including attorneys’ fees and costs of suit), all
of the costs and expenses of such decorations, repairs, changes, alterations and
additions, the expense of such reletting and the cost of collection of the rent
accruing therefrom) to satisfy the Rent, then Tenant shall pay to Landlord as
damages a sum equal to the amount of such deficiency. Any such payments due
Landlord shall be made upon demand therefor from time to time and Tenant agrees
that Landlord may file suit to recover any sums falling due under the terms of
this Section 16 from time to time. No delivery to or recovery by Landlord of any
portion due Landlord hereunder shall be any defense in any action to recover any
amount not theretofore reduced to judgment in favor of Landlord, nor shall such
reletting be construed as an election on the part of Landlord to terminate this
Lease Agreement unless a written notice of such intention be given to Tenant by
Landlord. Notwithstanding any such termination of Tenant’s right of possession
of the Leased Premises, Landlord may at any time thereafter elect to terminate
this Lease Agreement. In any proceedings to enforce this Lease Agreement under
this Section 16, Landlord shall be presumed to have used its reasonable efforts
to relet the Leased Premises, and Tenant shall bear the burden of proof to
establish that such reasonable efforts were not used.

C. Alter any and all locks and other security devices at the Leased Premises,
and if it does so Landlord shall not be required to provide a new key or other
access right to Tenant unless Tenant has cured all Events of Default; provided,
however, that in any such instance, during Landlord’s normal business hours and
at the convenience of Landlord, and upon the written request of Tenant
accompanied by such written waivers and releases as Landlord may require,
Landlord will escort Tenant or its authorized personnel to the Leased Premises
to retrieve any personal belongings or other property of Tenant not subject to
the Landlord’s lien or security interest described in Section 17. The provisions
of this Section 16.C are intended to override and control any conflicting
provisions of the Texas Property Code.

 

15



--------------------------------------------------------------------------------

D. All agreements and provisions to be performed by Tenant under any of the
terms of this Lease Agreement shall be at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Base Rent, required to be paid by it hereunder or shall fail to cure
any default and such failure shall continue for ten (10) days after notice
thereof by Landlord, then Landlord may, but shall not be obligated so to do, and
without waiving or releasing Tenant from any obligations, make any such payment
or perform any such act on Tenant’s part. All sums so paid by Landlord and all
costs incurred by Landlord in taking such action shall be deemed Additional Rent
hereunder and shall be paid to Landlord on demand, and Landlord shall have (in
addition to all other rights and remedies of Landlord) the same rights and
remedies in the event of the non-payment thereof by Tenant as in the case of
default by Tenant in the payment of Rent.

E. In connection with the exercise by Landlord of its rights and remedies in
respect of any Event of Default on the part of Tenant, to the extent (but no
further) that Landlord is required by applicable Texas law to mitigate damages,
or to use efforts to do so, and such requirement cannot be lawfully and
effectively waived (it being the intention of Landlord and Tenant that such
requirements be and are hereby WAIVED to the maximum extent permitted by
applicable law), Tenant agrees in favor of Landlord that Landlord shall not be
deemed to have failed to mitigate damages, or to have used the efforts required
by law to do so, because:

(1) Landlord leases other space in the Building prior to re-letting the Leased
Premises;

(2) Landlord refuses to relet the Leased Premises to any affiliate of Tenant, or
any principal of Tenant, or any affiliate of such principal (for purposes of
this Lease, “affiliate” shall mean and refer to any person or entity
controlling, under common control with, or controlled by, the party in
question);

(3) Landlord refuses to relet the Leased Premises to any person or entity
because the use proposed to be made of the Leased Premises by such prospective
tenant is not of a type and nature consistent with that of the other tenants in
the Building or the floor where the Leased Premises are situated as of the date
Tenant defaults under this Lease Agreement, or because such use would, in the
good faith opinion of Landlord, impose unreasonable or excessive demands upon
the Building;

(4) Landlord refuses to relet the Leased Premises to any person or entity, or
any affiliate of such person or entity, who has been engaged in litigation with,
or who has threatened litigation against, Landlord or any of its affiliates, or
whom Landlord in good faith deems to be unreasonably or excessively litigious;

(5) Landlord refuses to relet the Leased Premises because the tenant or the
terms and provisions of the proposed lease are not approved by the holders of
any liens or security interests in the Building or any part thereof, or would
cause Landlord to breach or be in default of, or to be unable to perform any of
its covenants under, any agreements between Landlord and any third party;

(6) Landlord refuses to relet the Leased Premises because the proposed tenant is
unwilling to execute and deliver Landlord’s standard lease form without
substantial tenant-oriented modifications or such tenant requires improvements
to the Leased Premises to be paid at Landlord’s cost and expense; or

(7) Landlord refuses to relet the Leased Premises to a person or entity whose
character or reputation, or the nature of whose business, Landlord in good faith
deems unacceptable;

 

16



--------------------------------------------------------------------------------

and it is further agreed that each and all of the grounds for refusal set forth
in clauses (1) through (7) above, both inclusive, of this sentence are
reasonable grounds for Landlord’s refusal to relet the Leased Premises, or (as
to all other provisions of this Lease Agreement) for Landlord’s refusal to issue
any approval, or take any other action, of any nature whatsoever under this
Lease Agreement. In the event the waiver set forth in this Section 16.E shall be
ineffective, Tenant further agrees in favor of Landlord, to the maximum extent
to which it may lawfully and effectively do so, that the following efforts to
mitigate damages if made by Landlord (and without obligating Landlord to render
such efforts) shall be conclusively deemed reasonable, and that Landlord shall
be conclusively deemed to have used the efforts to mitigate damages required by
applicable law if: Landlord places the Leased Premises on its inventory of
available space in the Building; Landlord makes such inventory available to
brokers who request same; and Landlord shows the Leased Premises to prospective
tenants (or their brokers) who request to see it.

SEC. 17 LIEN FOR RENT: INTENTIONALLY DELETED.

SEC. 18 NON-WAIVER: Neither acceptance of Rent by Landlord nor failure by
Landlord to exercise available rights and remedies, whether singular or
repetitive, shall constitute a waiver of any of Landlord’s or Tenant’s rights
hereunder. Waiver by Landlord or Tenant’s of any right for any Event of Default
of Tenant shall not constitute a waiver of any right for either a subsequent
Event of Default of the same obligation or any other Event of Default. No act or
thing done by Landlord or its agent shall be deemed to be an acceptance or
surrender of the Leased Premises and no agreement to accept a surrender of the
Leased Premises shall be valid unless it is in writing and signed by a duly
authorized officer or agent of Landlord.

SEC 19 LAWS AND REGULATIONS; RULES AND REGULATIONS: Tenant shall comply with,
and Tenant shall cause its visitors, employees, contractors, agents, invitees
and licensees to comply with, all laws, ordinances, orders, rules and
regulations of any state, federal, municipal and other agencies or bodies having
any jurisdiction thereof relating to the use, condition or occupancy of the
Leased Premises. Such reasonable rules and regulations applying to all tenants
in the Building as may be hereafter adopted by Landlord for the safety, care and
cleanliness of the premises and the preservation of good order thereon, are
hereby made a part hereof for all purposes and Tenant agrees to comply with all
such rules and regulations. Landlord shall have the right at all times to change
such rules and regulations or to amend them in any reasonable manner as may be
deemed advisable by Landlord, all of which changes and amendments will be sent
by Landlord to Tenant in writing and shall be thereafter carried out and
observed by Tenant. The current rules and regulations of the Building are set
forth in Exhibit D attached hereto and made a part hereof for all purposes.

SEC 20 ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD’S LIABILITY: Landlord
shall have the right to transfer and assign, in whole or in part, all its rights
and obligations hereunder and in the Complex, and in such event and upon such
transfer no further liability or obligation shall thereafter accrue against
Landlord hereunder. Furthermore, Tenant specifically agrees to look solely to
Landlord’s interest in the Complex for the recovery of any judgment from
Landlord, it being agreed that the Landlord Parties shall never be personally
liable for any such judgment.

SEC 21 SEVERABILITY: This Lease Agreement shall be construed in accordance with
the laws of the State of Texas. If any clause or provision of this Lease
Agreement is illegal, invalid or unenforceable, under present or future laws
effective during the Term hereof, then it is the intention of the parties hereto
that the remainder of this Lease Agreement shall not be affected thereby, and it
is also the intention of both parties that in lieu of each clause or provision
that is illegal, invalid or unenforceable, there be added as part of this Lease
Agreement a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

SEC 22 SIGNS: No signs of any kind or nature, symbol or identifying mark shall
be put on the Building, in the halls, elevators, staircases, entrances, parking
areas or upon the doors or walls, whether plate glass or otherwise, of the
Leased Premises or within the Leased Premises so as to be visible from the
public areas or exterior of the Building without prior written approval of
Landlord. All signs or lettering shall conform in all respects to the sign
and/or lettering criteria established by Landlord. Landlord has installed one

 

17



--------------------------------------------------------------------------------

(1) Building standard strips containing a listing of Tenant’s name and its
officers on the Building’s directory board located on the ground floor of the
Building. Landlord shall promptly update, at Tenant’s expense, Tenant’s listings
in the Building directory from time to time upon Tenant’s written request (but
no more than once quarterly).

SEC 23 SUCCESSORS AND ASSIGNS: Landlord and Tenant agree that all provisions
hereof are to be construed as covenants and agreements as though the words
imparting such covenants were used in each separate paragraph hereof, and that,
except as restricted by the provisions of Section 12, this Lease Agreement and
all the covenants herein contained shall be binding upon the parties hereto,
their respective heirs, legal representatives, successors and assigns.

Subject to the limitations and conditions set forth elsewhere herein, this Lease
shall bind and inure to the benefit of the respective heirs, legal
representatives, successors, and assigns of the parties hereto. The term
“Landlord”, as used in this Lease, so far as the performance of any covenants or
obligations on the part of Landlord under this Lease are concerned, shall mean
only the owner of the Building at the time in question, so that in the event of
any transfer of title to the Building, the party by whom any such transfer is
made shall be relieved of all liability and obligations of Landlord arising
under this Lease from and after the date of such transfer. If Tenant is composed
of more than one party, then all such parties shall be jointly and severally
liable.

SEC 24 SUBORDINATION:

A. Tenant covenants and agrees with Landlord that this Lease Agreement is
subject and subordinate to any mortgage, deed of trust, ground lease and/or
security agreement which may now or hereafter encumber the Complex or any
interest of Landlord therein and/or the contents of the Building, and to any
advances made on the security thereof and to any and all increases, renewals,
modifications, consolidations, replacements and extensions thereof. This clause
shall be self-operative and no further instrument of subordination need be
required by any owner or holder of any such ground lease, mortgage, deed of
trust or security agreement. In confirmation of such subordination, however, at
Landlord’s request Tenant shall execute promptly any appropriate certificate or
instrument that Landlord may request. Tenant hereby constitutes and appoints
Landlord as Tenant’s attorney-in-fact to execute any such certificate or
instrument for and on behalf of Tenant; provided, however, that Landlord shall
not exercise this power of attorney unless Tenant fails to execute and deliver
such instruments or certificates within ten (10) days after being requested by
Landlord to do so. In the event of the enforcement by the ground lessor, the
trustee, the beneficiary or the secured party under any such ground lease,
mortgage, deed of trust or security agreement of the remedies provided for by
law or by such ground lease, mortgage, deed of trust or security agreement,
Tenant, upon request of the ground lessor or any person or party succeeding to
the interest of Landlord as a result of such enforcement, will automatically
become the Tenant of such ground lessor or successor in interest without any
change in the terms or other provisions of this Lease Agreement. Upon request by
such ground lessor or successor in interest, whether before or after the
enforcement of its remedies, Tenant shall execute and deliver an instrument or
instruments confirming and evidencing the attornment herein set forth, and
Tenant hereby irrevocably appoints Landlord as Tenant’s agent and
attorney-in-fact for the purpose of executing, acknowledging and delivering any
such instruments and certificates; provided, however, that Landlord shall not
exercise this power of attorney unless Tenant fails to execute and deliver such
instruments or certificates within ten (10) days after being requested by
Landlord to do so. Notwithstanding anything contained in this Lease Agreement to
the contrary, in the event of any default by Landlord in performing its
covenants or obligations hereunder which would give Tenant the right to
terminate this Lease Agreement, Tenant shall not exercise such right unless and
until (a) Tenant gives written notice of such default (which notice shall
specify the exact nature of said default and how the same may be cured) to the
lessor under any such land or ground lease and the holder(s) of any such
mortgage or deed of trust or security agreement who has theretofore notified
Tenant in writing of its interest and the address to which notices are to be
sent, and (b) said lessor and holder(s) fail to cure or cause to be cured said
default within thirty (30) days from the receipt of such notice from Tenant.
This Lease Agreement is further subject to and subordinate to all matters of
record in Harris County, Texas.

 

18



--------------------------------------------------------------------------------

B. Notwithstanding anything to the contrary set forth above, any beneficiary
under any deed of trust may at any time subordinate its deed of trust to this
Lease Agreement in whole or in part, without any need to obtain Tenant’s
consent, by execution of a written document subordinating such deed of trust to
the Lease Agreement to the extent set forth in such document and thereupon the
Lease Agreement shall be deemed prior to such deed of trust to the extent set
forth in such document without regard to their respective dates of execution,
delivery and/or recording. In that event, to the extent set forth in such
document, such deed of trust shall have the same rights with respect to this
Lease Agreement as would have existed if this Lease Agreement had been executed,
and a memorandum thereof, recorded prior to the execution, delivery and
recording of the deed of trust.

SEC 25 TAX PROTEST: Tenant waives all rights under the Texas Property Tax Code,
now or hereafter in effect, including all rights under Section 41.413 thereof,
granting to tenants of real property or lessees of tangible personal property
the right to protest the appraised value, or receive notice of reappraisal, of
all or any part of the Complex, irrespective of whether Landlord has elected to
protest such appraised value. To the extent such waiver is prohibited, Tenant
appoints Landlord as its attorney-in-fact, coupled with an interest, to appear
and take all actions on behalf of Tenant which Tenant may take under the Texas
Property Tax Code.

SEC 26 HOLDING OVER: In the event of holding over by Tenant with respect to all
or any portion of the Leased Premises after the expiration or termination of the
Lease Agreement, such holding over shall constitute a tenancy at sufferance
relationship between Landlord and Tenant and all of the terms and provisions of
this Lease Agreement shall be applicable during such period, except that as
monthly rental, Tenant shall pay to Landlord for each month (or any portion
thereof) during the period of such hold over an amount equal to one and one half
the Rent payable by Tenant for the month immediately preceding the holdover
period. The rental payable during such hold over period shall be payable to
Landlord on demand. No holding over by Tenant, whether with or without consent
of Landlord, shall operate to extend this Lease Agreement except as herein
provided. In the event of any unauthorized holding over, Tenant shall also
indemnify, defend (with counsel reasonably acceptable to Landlord) and hold
harmless the Landlord Parties (as defined on Exhibit I) against all claims for
damages against the Landlord Parties as a result of Tenant’s possession of the
Leased Premises, including, without limitation, claims for damages by any other
party to which Landlord may have leased, or entered into an agreement to lease,
all or any part of the Leased Premises effective upon the termination of this
Lease Agreement.

SEC 27 INDEPENDENT OBLIGATION TO PAY RENT:

A. It is the intention of the parties hereto that the obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements,
that the Rent and all other sums payable by Tenant hereunder shall continue to
be payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease Agreement.

B. Except as otherwise expressly provided herein, Tenant waives the right (a) to
quit, terminate or surrender this Lease Agreement or the Leased Premises or any
part thereof, or (b) to any abatement, suspension, deferment or reduction of the
rent or any other sums payable under this Lease Agreement.

SEC 28 INDEMNITY; RELEASE AND WAIVER:

A. Tenant hereby agrees to indemnify, protect, defend and hold the Landlord
Parties harmless from and against any and all liabilities, claims, causes of
action, fines, damages, suits and expenses, including attorneys’ fees and
necessary litigation expenses (collectively, the “Claims”), arising from
Tenant’s use, occupancy or enjoyment of the Leased Premises and its facilities
for the conduct of its business or from any activity, work or thing done,
permitted, omitted or suffered by Tenant and its partners, officers, directors,
employees, agents, servants, contractors, customers, licensees and invitees in
or about the Complex, INCLUDING ANY CLAIMS RESULTING FROM THE NEGLIGENCE OF THE
LANDLORD PARTIES, BUT NOT THE SOLE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
LANDLORD PARTIES and Tenant further agrees to indemnify, protect, defend and
hold the Landlord Parties harmless from and against any and all Claims arising
from any breach or default in the

 

19



--------------------------------------------------------------------------------

performance of any obligation on Tenant’s part to be performed under the terms
of this Lease Agreement or arising from any negligence or willful misconduct of
Tenant or any of its partners, officers, directors, employees, agents, servants,
contractors, customers, licensees and invitees, INCLUDING ANY CLAIMS RESULTING
FROM THE NEGLIGENCE OF THE LANDLORD PARTIES, BUT NOT THE SOLE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE LANDLORD PARTIES. In case any action or proceeding
shall be brought against the Landlord Parties by reason of any such Claim,
Tenant, upon notice from Landlord, shall provide a separate defense to same at
Tenant’s sole cost and expense by counsel reasonably satisfactory to Landlord.
The indemnity obligations of Tenant under this Section 28 shall survive the
expiration or earlier termination of this Lease Agreement.

B. Tenant hereby releases the Landlord Parties from any and all claims or causes
of action whatsoever which Tenant might otherwise now or hereafter possess
resulting in or from or in any way associated with any loss covered or which
should have been covered by insurance, REGARDLESS OF CAUSE OR ORIGIN OF SUCH
LOSS OR DAMAGE, INCLUDING, WITHOUT LIMITATION, SOLE, JOINT, OR CONCURRENT
NEGLIGENCE OF THE LANDLORD PARTIES, including the deductible and/or uninsured
portion thereof, maintained and/or required to be maintained by Tenant pursuant
to this Lease Agreement.

Landlord and Landlord’s agents and employees shall not be liable to Tenant or
any other person or entity whom may claim by or through or subject to the Tenant
for any injury to person or damage to property caused by the Premises or other
portions of the Building becoming out of repair or damaged or by defect in or
failure of equipment, pipes or wiring, or broken glass, wind damage, rain
damage, floods, rising water or fires or by the backing up of drains or by gas,
water, steam, electricity or oil leaking, escaping or flowing into the Premises,
nor shall Landlord be liable to Tenant or any other person or entity whomsoever
for any loss or damage that may be occasioned by or through the acts or
omissions of other tenants of the Building or of any other persons or entities
whomsoever, excepting only duly authorized employees and agents of Landlord.
Furthermore, Landlord shall not be responsible for lost or stolen personal
property, equipment, money or jewelry from the Premises or from the public areas
of the Building, regardless of whether such loss occurs when the area is locked
against entry. Landlord shall not be liable to Tenant or Tenant’s employees,
customers or invitees for any damages or losses caused by theft, burglary,
assault, vandalism or other crimes. Landlord strongly recommends that Tenant
provide its own security systems and services and secure Tenant’s own insurance
in excess of the amounts required elsewhere in this Lease, to protect against
the above occurrences if Tenant desires additional protection or coverage for
such risks. Tenant shall give Landlord prompt notice of any criminal or
suspicious conduct within or about the Premises or the Building, and/or any
personal injury or property damage caused thereby. Landlord may, but is not
obligated to, enter into agreements with third parties for the provision,
monitoring, maintenance and repair of any courtesy patrols or similar services
or fire protective systems and equipment and, to the extent same is provided in
Landlord’s sole discretion, Landlord shall not be liable to Tenant for any
damages, costs or expenses which occur for any reason in the event any such
system or equipment is not properly installed, monitored or maintained or any
such services are not properly provided. TENANT EXPRESSLY AGREES THAT THE
FOREGOING PROVISIONS OF THIS SECTION 28 (b) SHALL APPLY TO THE NEGLIGENCE OF
LANDLORD, ITS AGENTS, PARTNERS, OFFICERS AND EMPLOYEES.

J. Landlord shall not be liable or responsible to Tenant for (a) any loss or
damage to any property or person occasioned by theft, criminal act, fire, act of
God, public enemy, injunction, riot, strike, insurrection, war, court order,
requisition or order of governmental body or authority, or any cause beyond
Landlord’s control, or (b) any damage or inconvenience which may arise through
repair or alteration of any part of the Building made necessary by virtue of any
such cause; provided, however, Landlord shall use commercially reasonable
efforts to minimize such damage or inconvenience to Tenant.

SEC 29 INSURANCE: Landlord and Tenant shall satisfy the insurance requirements
as more particularly described on Exhibit I attached hereto and made a part
hereof for all purposes. In no event shall Tenant’s liability under this Lease
Agreement be limited by the amount of insurance required to be carried under
Exhibit I.

SEC 30 ENTIRE AGREEMENT: This instrument and any attached addenda or exhibits
signed by the parties constitute the entire agreement between Landlord and
Tenant; no prior written or prior or contemporaneous oral promises or
representations shall be

 

20



--------------------------------------------------------------------------------

binding. This Lease Agreement shall not be amended, changed or extended except
by written instrument signed by both parties hereto. Section captions herein are
for Landlord’s and Tenant’s convenience only, and neither limit nor amplify the
provisions of this instrument. Tenant agrees, at Landlord’s request, to execute
a recordable memorandum of this Lease Agreement.

SEC 31 NOTICES: Whenever in this Lease Agreement it shall be required or
permitted that notice, notification or demand be given or served by either party
to this Lease Agreement to or on the other, such notice or demand shall be given
or served and shall not be deemed to have been given or served unless in writing
and (i) delivered personally, (ii) forwarded by facsimile, (iii) sent by
Certified or Registered Mail, postage prepaid, with a copy also sent by
facsimile or (iv) sent by a reputable common carrier guaranteeing next-day
delivery, addressed as follows:

 

  To the Landlord: c/o BGK Texas Property Management, L.L.C.

     1235 North Loop West, Suite 1025

     Houston, Texas 77008

     Attention: J. Peter Mehlert

     Telephone: (713) 862-3333

     Facsimile: (713) 861-8989

 

  To the Tenant: At the address noted for Tenant on the signature page hereof
until the Commencement Date, at which time it shall become the Address of the
Leased Premises.

In addition, following written notice to Tenant of Landlord’s selection of a
property manager, Tenant shall simultaneously deliver copies of all notices
required to be delivered to Landlord under this Lease Agreement to such property
manager. Such addresses may be changed from time to time by either party by
serving written notice as above provided. Any such notice or demand shall be
deemed to have been given on the date of receipted delivery, refusal to accept
delivery or when delivery is first attempted but cannot be made due to a change
of address for which no notice is given, five (5) business days after it shall
have been mailed as provided in this Section 31 or if sent by facsimile, upon
electronic or telephonic confirmation of receipt from the receiving facsimile
machine, whichever is earlier.

SEC 32 COMMENCEMENT DATE: Tenant shall, if requested by Landlord, execute and
deliver to Landlord within ten (10) days of Landlords’ request an Acceptance of
Premises Memorandum of the Leased Premises, the form of which is attached as
Exhibit E attached hereto and made a part hereof for all purposes.

SEC 33 RELOCATION OF TENANT: INTENTIONALLY DELETED.

SEC 34 BROKERS: Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Lease Agreement,
excepting only Cypressbrook Management Company and n/a (“Broker”) and that it
knows of no other real estate broker(s) or agent(s) who is(are) or might be
entitled to a commission in connection with this Lease Agreement. Landlord shall
agree to pay all real estate commissions due in connection with this Lease
Agreement only to the broker(s) named herein, provided Landlord and such broker
have entered into a separate commission agreement. Tenant agrees to indemnify,
defend (with counsel reasonably acceptable to Landlord) and hold harmless the
Landlord Parties from and against any liability from all other claims for
commissions, finder’s fee or other compensation arising from the negotiation of
this Lease Agreement.

SEC 35 ESTOPPEL CERTIFICATES:

A. From time to time after Tenant accepts the Leased Premises, within ten
(10) days after request in writing therefor from Landlord, Tenant agrees to
execute and deliver to Landlord, or to such other addressee or addresses as
Landlord may designate (and Landlord and any such addressee may rely thereon), a
statement in writing in the form of Exhibit F or in such other form and

 

21



--------------------------------------------------------------------------------

substance satisfactory to Landlord (herein called “Tenant’s Estoppel
Certificate”), certifying to all or any part of the information provided for in
Exhibit F as is requested by Landlord and any other information reasonably
requested by Landlord.

B. Tenant does hereby irrevocably appoint Landlord as attorney-in-fact of
Tenant, coupled with an interest, in Tenant’s name, place and stead to sign and
deliver Tenant’s Estoppel Certificate as if the same had been signed and
delivered by Tenant, in the event that Tenant fails to provide Tenant’s Estoppel
Certificate within ten (10) days after Landlord’s written request therefor.

SEC 36 NAME CHANGE: Landlord and Tenant mutually covenant and agree that
Landlord hereby reserves and shall have the right at any time and from time to
time to change the name of the Building or the address of the Building as
Landlord may deem advisable, and Landlord shall not incur any liability
whatsoever to Tenant as a consequence thereof.

SEC 37 BANKRUPTCY: If a petition is filed by or against Tenant for relief under
Title 11 of the United States Code, as amended (the “Bankruptcy Code”), and
Tenant (including for purposes of this Section Tenant’s successor in bankruptcy,
whether a trustee or Tenant as debtor in possession) assumes and proposes to
assign, or proposes to assume and assign, this Lease Agreement pursuant to the
provisions of the Bankruptcy Code to any person or entity who has made or
accepted a bona fide offer to accept an assignment of this Lease Agreement on
terms acceptable to Tenant, then notice of the proposed assignment setting forth
(a) the name and address of the proposed assignee, (b) all of the terms and
conditions of the offer and proposed assignment, and (c) the adequate assurance
to be furnished by the proposed assignee of its future performance under the
Lease Agreement, shall be given to Landlord by Tenant no later than twenty
(20) days after Tenant has made or received such offer, but in no event later
than ten (10) days prior to the date on which Tenant applies to a court of
competent jurisdiction for authority and approval to enter into the proposed
assignment. Landlord shall have the prior right and option, to be exercised by
notice to Tenant given at any time prior to the date on which the court order
authorizing such assignment becomes final and non-appealable, to receive an
assignment of this Lease Agreement upon the same terms and conditions, and for
the same consideration, if any, as the proposed assignee, less any brokerage
commissions which may otherwise be payable out of the consideration to be paid
by the proposed assignee for the assignment of this Lease Agreement. If this
Lease Agreement is assigned pursuant to the provisions of the Bankruptcy Code,
Landlord: (i) may require from the assignee a deposit or other security for the
performance of its obligations under the Lease Agreement in an amount
substantially the same as would have been required by Landlord upon the initial
leasing to a tenant similar to the assignee; and (ii) shall receive, as
additional rent, the sums and economic consideration described in
Section 12.A(3)(e). Any person or entity to which this Lease Agreement is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed,
without further act or documentation, to have assumed all of the Tenant’s
obligations arising under this Lease Agreement on and after the date of such
assignment. Any such assignee shall, upon demand, execute and deliver to
Landlord an instrument confirming such assumption. No provision of this Lease
Agreement shall be deemed a waiver of Landlord’s rights or remedies under the
Bankruptcy Code to oppose any assumption and/or assignment of this Lease
Agreement, to require a timely performance of Tenant’s obligations under this
Lease Agreement, or to regain possession of the Leased Premises if this Lease
Agreement has neither been assumed or rejected within sixty (60) days after the
date of the order for relief or within such additional time as a court of
competent jurisdiction may have fixed. Notwithstanding anything in this Lease
Agreement to the contrary, all amounts payable by Tenant to or on behalf of
Landlord under this Lease Agreement, whether or not expressly denominated as
rent, shall constitute rent for the purposes of Section 502(b)(6) of the
Bankruptcy Code.

SEC 38 TELECOMMUNICATIONS PROVIDERS: In the event Tenant wishes to use, at
anytime during the Term of this Lease Agreement, the services of a
telecommunications provider whose equipment or service is not then in the
Building, no such provider shall be entitled to enter the Building or commence
providing such service without first obtaining the prior written consent of
Landlord. Landlord may condition its consent on such matters as Landlord deems
appropriate including, without limitation, (i) such provider agreeing to an
easement or license agreement in form and substance satisfactory to Landlord,
(ii) Landlord having been provided and approved the plans and specifications for
the equipment to be installed in the Building, (iii) Landlord having received,
prior to the commencement of such work, such indemnities, bonds or other
financial assurances as Landlord may require, (iv) the provider agreeing to
abide by all Building rules and regulations, and agreeing to provide Landlord an
“as built” set of plans and specifications, (v) the provider agreeing to pay
Landlord such compensation as Landlord determines to be reasonable, and
(vi) Landlord having determined that there is adequate space in the Building for
the placement of all of such provider’s lines and equipment.

 

22



--------------------------------------------------------------------------------

SEC 39 HAZARDOUS SUBSTANCES:

A. Tenant shall not cause or permit any Hazardous Substance (as hereinafter
defined) to be used, stored, generated, contained or disposed of on or in the
Complex by Tenant, Tenant’s agents, employees, contractors or invitees in
violation of Environmental Laws (as hereinafter defined). If Hazardous
Substances are used, stored, generated, contained or disposed of on or in the
Complex, or if the Complex becomes contaminated in any manner due to the actions
or omissions of Tenant or its agents, employees, contractors or invitees, Tenant
shall indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold the Landlord Parties harmless from any and all claims, damages, fines,
judgments, penalties, costs, liabilities and losses (including, without
limitation, a decrease in value of the Complex, damages caused by loss or
restriction of rentable or usable space or any damages caused by adverse impact
on marketing of the space and any and all sums paid for settlement of claims,
attorneys’ fees, consultant and expert fees) arising during or after the Term
and as a result of such use, storage, generation, disposal or contamination in
violation of Environmental Laws. This indemnification includes, without
limitation, any and all costs incurred because of any investigation of the site
or any cleanup, removal or restoration mandated by a federal, state or local
agency or political subdivision. Without limitation of the foregoing, if Tenant
causes or permits the presence of any Hazardous Substance on the Complex in
violation of Environmental Laws that results in contamination, Tenant shall
promptly, at its sole expense, take any and all necessary actions to return the
Complex to the condition existing prior to the presence of any such Hazardous
Substance on the Complex; provided, however, Tenant must obtain Landlord’s prior
written approval for any such remedial action. Tenant shall be responsible for
the application for and maintenance of all required permits, the submittal of
all notices and reports, proper labeling, training and record keeping, and
timely and appropriate response to any release or other discharge by Tenant of a
Hazardous Substance under Environmental Laws. The indemnity obligations of
Tenant under this Section 39 shall survive the expiration or earlier termination
of this Lease Agreement.

B. As used herein, “Hazardous Substance” means any substance (i) that is toxic,
ignitable, reactive or corrosive or that is regulated by any local, state or
federal law, and includes any and all material or substances that are defined as
“hazardous waste”, “extremely hazardous waste”, “hazardous substance” or a
“hazardous material” pursuant to any such laws and includes, but is not limited
to, asbestos, polychlorobiphenyls and petroleum and any fractions thereof,
(ii) any substance which is now or hereafter considered a biological contaminant
or which could adversely impact air quality, including mold, fungi and other
bacterial agents and (iii) all biohazardous, infectious and medical waste.
Notwithstanding anything in this Section 39 to the contrary, “Hazardous
Substances” shall not include materials commonly used in the ordinary operations
of a general office building, provided that (1) such materials are used and
properly stored in the Leased Premises in quantities ordinarily used and stored
in comparable office space, (2) such materials are not introduced into the
Building’s plumbing systems or are not otherwise released or discharged in the
Leased Premises or the Building and (3) such materials are in strict compliance
with local, state or federal law. As used herein, “Environmental Laws” means all
applicable federal, state or local laws, regulations, orders, judgments and
decrees regarding health, safety or the environment.

SEC 40 NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES:
Wherever in this Lease Agreement Landlord’s consent or approval is required, if
Landlord refuses to grant such consent or approval, whether or not Landlord
expressly agreed that such consent or approval would not be unreasonably
withheld, Tenant shall not make, and Tenant hereby waives, any claim for money
damages (including any claim by way of set-off, counterclaim or defense) based
upon Tenant’s claim or assertion that Landlord unreasonably withheld or delayed
its consent or approval. Tenant’s sole remedy shall be an action or proceeding
to enforce such provision, by specific performance, injunction or declaratory
judgment. IN NO EVENT SHALL THE LANDLORD PARTIES BE LIABLE FOR, AND TENANT
HEREBY WAIVES ANY CLAIM FOR, ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES, INCLUDING LOSS OF PROFITS OR BUSINESS OPPORTUNITY, ARISING UNDER OR IN
CONNECTION WITH THIS LEASE AGREEMENT.

SEC 41 ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA: It is the understanding and
intention of the parties that Tenant’s rights and remedies with respect to the
transactions provided for and contemplated in this Lease Agreement
(collectively, this “Transaction”) and with respect to all acts or practices of
Landlord, past, present or future, in connection with this Transaction, are and
shall be governed by legal principles other than the Texas Deceptive Trade
Practices—Consumer Protection Act (the “DTPA”). Accordingly, Tenant hereby
(a) agrees that under Section 17.49(f) of the DTPA this Transaction is not
governed by the

 

23



--------------------------------------------------------------------------------

DTPA and (b) certifies, represents and warrants to Landlord that (i) Tenant has
been represented by legal counsel in connection with this Transaction who has
not been directly or indirectly identified, suggested or selected by the
Landlord and Tenant has conferred with Tenant’s counsel concerning all elements
of this Lease Agreement (including, without limitation, this Section 41) and
this Transaction and (ii) the Leased Premises will not be occupied by Tenant as
Tenant’s family residence. Tenant expressly recognizes that the total
consideration as agreed to by Landlord has been predicated upon the
inapplicability of the DTPA to this Transaction and that Landlord, in
determining to proceed with the entering into of this Lease Agreement, has
expressly relied on the inapplicability of the DTPA to this Transaction.

SEC 42 ATTORNEYS’ FEES: In the event either party defaults in the performance of
any of the terms, agreements or conditions contained in this Lease Agreement and
the other party places the enforcement of this Lease Agreement, or any part
thereof, or the collection of any rent due or to become due hereunder, or
recovery of the possession of the Leased Premises, in the hands of an attorney
who files suit upon the same, and should such non-defaulting party prevail in
such suit, the defaulting party agrees to pay the other party’s reasonable
attorneys’ fees.

SEC 43 AUTHORITY OF TENANT: If Tenant is a corporation, partnership or other
entity, Tenant warrants and represents unto Landlord that (a) Tenant is a duly
organized and existing legal entity, in good standing in the State of Texas,
(b) Tenant has full right and authority to execute, deliver and perform this
Lease Agreement, (c) the person executing this Lease Agreement was authorized to
do so and (d) upon request of Landlord, such person will deliver to Landlord
satisfactory evidence of his or her authority to execute this Lease Agreement on
behalf of Tenant.

SEC 44 INABILITY TO PERFORM: Whenever a period of time is prescribed for the
taking of an action by Landlord, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages of labor or materials, war,
terrorist attacks (including bio-chemical attacks), civil disturbances and other
causes beyond the reasonable control of the Landlord (“Force Majeure” ).

SEC 45 JOINT AND SEVERAL TENANCY: If more than one person executes this Lease
Agreement as Tenant, their obligations hereunder are joint and several, and any
act or notice of or to, or refund to, or the signature of, any one or more of
them, in relation to the renewal or termination of this Lease Agreement, or
under or with respect to any of the terms hereof shall be fully binding on each
and all of the persons executing this Lease Agreement as a Tenant.

SEC 46 EXECUTION OF THIS LEASE AGREEMENT: The submission of an unsigned copy of
this Lease Agreement to Tenant for Tenant’s consideration does not constitute an
offer to lease the Leased Premises or an option to or for the Leased Premises.
This Lease Agreement shall become effective and binding only upon the execution
and delivery of this Lease Agreement by both Landlord and Tenant.

SEC 47 WAIVER OF TRIAL BY JURY; COUNTERCLAIM: Landlord and Tenant hereby waive
trial by jury in any action, proceeding or counterclaim brought by either party
against the other on any matters in any way arising out of or connected with
this Lease Agreement, the relationship of Landlord and Tenant, Tenant’s use or
occupancy of the Leased Premises, or the enforcement of any remedy under any
applicable law, rule, statute, order, code or ordinance. If Landlord commences
any summary proceeding against Tenant, Tenant shall not interpose any
counterclaim of any nature or description in any such proceeding (unless failure
to impose such counterclaim would preclude Tenant from asserting in a separate
action the claim which is the subject of the counterclaim), and will not seek to
consolidate any such proceeding with any other action which may have been or
will be brought in any other court by Tenant.

 

24



--------------------------------------------------------------------------------

SEC 48 CALCULATION OF TIME PERIODS: Should the calculation of any of the various
time periods provided for herein result in an obligation becoming due on a
Saturday, Sunday or legal holiday, then the due date of such obligation or
scheduled time of occurrence of such event shall be delayed until the next
business day.

SEC 49 EXHIBITS: Exhibits A through J are attached hereto and made a part of
this Lease Agreement for all purposes.

SEC. 50 ANTI-TERRORISM: Tenant represents and warrants to and covenants with
Landlord that (i) neither Tenant nor any of its owners or affiliates currently
are, or shall be at any time during the Term, in violation of any laws relating
to terrorism or money laundering (collectively, the “Anti-Terrorism Laws”),
including without limitation Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and regulations of the U.S. Treasury Department’s
Office of Foreign Assets Control (OFAC) related to Specially Designated
Nationals and Blocked Persons (SDN’s OFAC Regulations), and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”);
(ii) neither Tenant nor any of its owners, affiliates, investors, officers,
directors, employees, vendors, subcontractors or agents is or shall be during
the term hereof a “Prohibited Person” which is defined as follows: (1) a person
or entity owned or controlled by, affiliated with, or acting for or on behalf
of, any person or entity that is identified as an SDN on the then-most current
list published by OFAC at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list, and (2) a person
or entity who is identified as or affiliated with a person or entity designated
as a terrorist, or associated with terrorism or money laundering pursuant to
regulations promulgated in connection with the USA Patriot Act; and (iii) Tenant
has taken appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented appropriate procedures to assure its
continued compliance with such laws. Tenant hereby agrees to defend, indemnify,
and hold harmless the Landlord Parties from and against any and all claims,
damages, losses, risks, liabilities and expenses (including attorney’s fees and
costs) arising from or related to any breach of the foregoing representations,
warranties and covenants. At any time and from time-to-time during the Term,
Tenant shall deliver to Landlord within ten (10) days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Landlord evidencing and confirming Tenant’s compliance with this
Section 50.

SEC 51 SEC 51 GUARANTY: Simultaneously with the execution of this Lease
Agreement, Tenant shall cause GeoResources, Inc. (the “Guarantor”) to deliver to
Landlord a fully executed guaranty agreement in the form attached hereto as
Exhibit J (the “Guaranty”).

SEC 52 TERMINATION OPTION:

A. Subject to and upon the terms, provisions and conditions set forth in this
Section 52, Tenant shall have the option (the “Termination Option”) to terminate
this Lease Agreement effective on the last day of the eighteenth (18th) month of
the Term (the “Early Termination Date”). In order to exercise the Termination
Option, Tenant must (i) give Landlord written notice of its exercise of the
Termination Option not later than three (3) months prior to the Early
Termination Date . If Tenant fails to give notice of exercise of the Termination
Option by such deadline, such Termination Option shall be deemed waived and of
no further force and effect. The provisions of this Section 52 shall survive the
expiration or termination of this Lease Agreement.

B. The Termination Option may be exercised by Tenant only if, at the time of
such exercise and on the relevant Early Termination Date, no event of default
exists (unless Landlord, in its sole discretion, elects to waive such
condition). If such condition is communicated to, but not cured by, Tenant
(unless waived by Landlord), the Termination Option shall be deemed waived by
Tenant, and any purported exercise thereof shall be null and void.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant, acting herein by duly authorized
individuals, have caused these presents to be executed in multiple counterparts,
each of which shall have the force and effect of an original on this 25 day of
September, 2008 (the “Effective Date”).

 

LANDLORD: Cypress Court Operating Associates, L.P., a New Mexico limited
partnership By:   BGK Cypress Court, LLC, a New Mexico limited liability
company, its general partner   By:   /s/ J. Peter Mehlert   Name:   J. Peter
Mehlert   Title:   President, BGK Texas Property Mgmt, LLC as agent for TENANT:
Southern Bay Energy LLC By:   /s/ Howard E. Ehler

Name:

  Howard E. Ehler Title:   Vice President—CFO ADDRESS: 110 Cypress Station
Drive, Suite 220 Houston, Tx 77090

 

26



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF THE LEASED PREMISES

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF THE LAND

FIELD NOTE DESCRIPTION 10.8492 ACRES OF LAND HARRIS COUNTY, TEXAS

BEING a 10.8492 acre tract of land out of Reserve “A”, Block 16, Cypress Station
section 3 as recorded in Volume 222, Page 89 of the Harris County Map Records
and being the same tract described as 10.847 acres in a deed from Radler Cypress
Court Limited Partnership to K/B Fund IV, filed under Harris County Clerk’s File
Number S571359. Said 10.8492 acre tract is out of the Daniel Harmon Survey,
A-315, Harris County, Texas and is more particularly described by metes and
bounds as follows:

BEGINNING at a point in the north line of Reserve “A” being the intersection of
the west right-of-way of Interstate 45 and the centerline of Cypress Creek;

THENCE, South 00°05'00" East, along the west right-of-way of I.H. 45, 129.32
feet to any iron rod (set) for a corner of this tract;

THENCE North 89°55'00" East, 5.00 feet to an iron rod (set) for a corner of this
tract;

THENCE South 00°05'00" East along the west right-of-way of I.H. 45, 771.21 feet
to an iron rod (set) for the most northerly cutback corner of the intersection
of the west right-of-way of I.H. 45 and the north right-of-way of Cypress
Station Drive;

THENCE South 44°59'51" West, along said cutback, 42.37 feet to an iron rod (set)
for the most southerly corner of said cutback;

THENCE North 89°54'32" West, along the north right-of-way of Cypress Station
Drive, 34.27 feet to an iron rod (found) for the beginning of a curve to the
left having a radius of 677.00 feet, a central angle of 15°15'08" and a chord
bearing South 82°26'52" West—179.69 feet;

THENCE, along said curve to the left and the north right-of-way of Cypress
Station Drive, 180.22 feet to an iron rod being the end of this curve and the
beginning of a curve to the right having a radius of 862.00 feet, a central
angle of 11°49'51" and a chord bearing South 80°45'47" East;

THENCE, along said curve to the right and the north right-of-way of Cypress
Station Drive, 177.99 feet to an iron rod (found) being the end of said curve to
the right and the beginning of a curve to the left having a radius of 1472.00
feet, a central angle of 15°27'10" and a chord bearing South 78°56'29"
West—395.80 feet;

THENCE, along said curve and the north right-of-way of Cypress Station Drive
397.00 feet to an iron rod (found) for the southwest corner of this tract;

THENCE North 01°08'39" West, 275.20 feet to an iron rod (found) for a corner of
this tract;

THENCE North 41°44'10" East, 623.92 feet to a point in the north line of said
Reserve “A” and the centerline of Cypress Creek for a corner of this tract;

THENCE continuing along the north line of said Reserve “A” and the centerline of
Cypress Creek as follows:

South 34°20'21" East, 26.95 feet to an angle point;

North 71°48'17" East, 105.95 feet to an angle point;

North 64°32'56" East, 125.92 feet to an angle point;

North 43°48'06" East, 100.50 feet to an angle point;

North 34°00'21" East, 70.18 feet to an angle point;

North 01°28'38" East, 52.82 feet to an angle point;

North 35°58'08" East, 85.63 feet to the POINT OF BEGINNING and containing
10.8492 acres of land more or less.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

PARKING AGREEMENT

Landlord hereby agrees to make available to Tenant and Tenant hereby agrees to
pay for and take, during the full Term of this Lease Agreement, seven
(7) reserved parking spaces and forty-eight (48) unreserved parking spaces
(hereinafter collectively referred to as the “Parking Spaces”) on the Building
surface parking lot (hereinafter referred to as the “Surface Lot”), upon the
following terms and conditions:

 

1. Tenant shall pay as rental for the Parking Spaces the rates charged from time
to time by the Landlord, plus all taxes applicable thereto. The initial monthly
rate for each of the Parking Spaces for reserved parking shall be $0.00 plus
taxes and for unreserved parking shall be $0.00 plus taxes. Said rentals shall
be due and payable to Landlord or its parking manager, as designated in writing
by Landlord at the address specified in Section 31 of this Lease Agreement (or
such other address as may be designated by Landlord in writing from time to
time), as additional rent on the first day of each calendar month during the
Term.

 

2. Notwithstanding anything contained in this Exhibit C to the contrary,
Landlord shall have the right to recapture any Parking Space not utilized by
Tenant for six (6) consecutive months and in the event Landlord exercises such
right, Landlord shall have no further obligations to Tenant with respect to such
Parking Space and the number of reserved or unreserved Parking Spaces, as the
case may be, referred to above in this Exhibit C shall be correspondingly
reduced.

 

3. Landlord will issue to Tenant parking tags, stickers or access cards for the
Parking Spaces, or will provide a reasonable alternative means of identifying
and controlling vehicles authorized to park on the Surface Lot. Tenant shall
surrender each such tag, sticker or other identifying device to Landlord upon
termination of the Parking Space related thereto.

 

4. Landlord, at its discretion, shall have the right from time to time and upon
written notice to Tenant to designate the area(s) within which vehicles may be
parked. Tenant agrees that although Landlord shall mark with signage Tenant’s
reserved Parking Spaces, Landlord shall have no obligation to enforce such
reservation by ticketing, towing or affixing a notice to cars parked in Tenant’s
reserved Parking Spaces by those who are not Tenant’s customers, guests,
invitees and employees.

 

5. If for any reason Landlord fails or is unable to provide any of the Parking
Spaces to Tenant at any time during the Term or any renewals or extensions
hereof, and such failure continues for five (5) business days after Tenant gives
Landlord written notice thereof, Tenant’s obligation to pay rental for any
Parking Space which is not provided by Landlord shall be abated for so long as
Tenant does not have the use thereof and Landlord shall use its diligent good
faith efforts to provide alternative parking arrangements for the number of
vehicles equal to the number of Parking Spaces not provided by Landlord. Tenant
shall pay for any alternative parking provided by Landlord so long as Tenant is
not paying rent for the Parking Spaces. This abatement and good faith effort to
provide alternative parking arrangements shall be in full settlement of all
claims that Tenant might otherwise have against Landlord by reason of Landlord’s
failure or inability to provide Tenant with such Parking Space.

 

6. If the Term commences on other than the first day of a calendar month or
terminates on other than the last day of a calendar month, then rentals for the
Parking Spaces shall be prorated on a daily basis.

 

7. Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
costs, expenses and disbursements (including court costs and reasonable
attorneys’ fees) resulting directly or indirectly from the use of the Parking
Spaces.

 

8.

Landlord may provide parking on the Surface Lot for visitors to the Building in
an area designated by Landlord and in a capacity determined by Landlord to be
appropriate for the Building. Landlord

 

C-1



--------------------------------------------------------------------------------

reserves the right to charge and collect a fee for parking in the visitor area
of the Surface Lot in an amount determined by Landlord or the operator of the
Surface Lot to be appropriate. Provided that Tenant has not defaulted under this
Lease Agreement, Landlord agrees to allow Tenant to validate the parking ticket
of Tenant’s visitors with a stamp or other means approved in advance by
Landlord, and to bill Tenant for the parking charges so validated by Tenant on a
monthly basis. Said visitor parking charges shall be due and payable to Landlord
as additional rent within ten (10) days after Tenant’s receipt of such
statement. Alternatively, Landlord may establish a parking validation program
whereby tenants may, at their option, purchase prepaid parking validation
stickers or other means of identification for specific increments of visitor
parking charges, which the tenants may then distribute to their visitors and
invitees to be submitted to the Surface Lot attendant as payment for the
applicable increment of visitor parking charge.

 

9. Upon the occurrence of an Event of Default under the Lease Agreement,
Landlord shall have the right (in addition to all other rights, remedies and
recourse hereunder and at law) to terminate Tenant’s use of the Parking Spaces
without prior notice or warning to Tenant.

 

10. Landlord shall have the right to relocate the Surface Lot to any future
parking facilities Landlord may construct on the Land.

A condition of any parking shall be compliance by the parker with Surface Lot
rules and regulations, including any sticker or other identification system
established by Landlord. The following rules and regulations are in effect until
notice is given to Tenant of any change. Landlord reserves the right to modify
and/or adopt such other reasonable rules and regulations for the Surface Lot as
it deems necessary for the operation of the Surface Lot. Landlord may refuse to
permit any person who violates the rules to park on the Surface Lot, and any
violation of the rules shall subject the car to removal.

 

C-2



--------------------------------------------------------------------------------

PARKING RULES AND REGULATIONS

 

1. Cars must be parked entirely within the stall lines painted on the floor.

 

2. All directional signs and arrows and signs designating wheelchair accessible
parking spaces must be observed.

 

3. The speed limit shall be five (5) miles per hour.

 

4. Parking prohibited:

 

  (a) in areas not striped for parking

 

  (b) in aisles

 

  (c) where “no parking” signs are posted

 

  (d) on ramps where indicated

 

  (e) in cross-hatched areas

 

  (f) in spaces reserved for exclusive use by designated Lessees

 

  (g) in such other areas as may be designated by Landlord or Landlord’s
agent(s).

 

5. Parking stickers or any other device or form of identification supplied by
Landlord shall remain the property of Landlord and shall not be transferable.
There will be a replacement charge payable by Tenant equal to the amount posted
from time to time by Landlord for loss of any parking card or parking sticker.

 

6. Surface Lot managers and attendants are not authorized to make or allow any
exceptions to these Rules and Regulations.

 

7. Every parker is required to park and lock his own car. All responsibility for
loss or damage to cars and contents, property or persons is assumed by the
parker.

 

8. Tenant is required to give Landlord, on a quarterly basis, a list of
employees parking on the Surface Lot which shall include year, make and model of
car and license number.

 

9. In order to protect Landlord’s property, Landlord shall have the right, but
not the obligation, to install cameras on the Surface Lot.

 

10. Landlord is entitled to limit the size of the parked vehicles by weight,
height or width without constituting a breach of its obligation to provide
parking hereunder.

Failure to promptly pay the rent required hereunder or persistent failure on the
part of Tenant or Tenant’s designated parkers to observe the Rules and
Regulations above shall give Landlord the right to terminate Tenant’s right to
use the parking structure. No such termination shall create any liability on
Landlord or be deemed to interfere with Tenant’s right to quiet possession of
its Leased Premises.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

The following standards shall be observed by Tenant for the common safety,
cleanliness and convenience of all occupants of the Building. These rules are
subject to change from time to time, as specified in the Lease Agreement.

 

1. All tenants will refer all contractors’ representatives and installation
technicians who are to perform any work within the Building to Landlord for
Landlord’s supervision, approval and control before the performance of any such
work. This provision shall apply to all work performed in the Building
including, but not limited to, installations of telephones, computer equipment,
electrical devices and attachments, and any and all installations of every
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment and
any other physical portion of the Building. Tenant shall not mark, paint, drill
into, or in any way deface any part of the Building or the Leased Premises,
except with the prior written consent of the Landlord, and as the Landlord may
direct.

 

2. The work of the janitorial or cleaning personnel shall not be hindered by
Tenant after 5:30 p.m., and such work may be done at any time when the offices
are vacant. The windows, doors and fixtures may be cleaned at any time. Tenant
shall provide adequate waste and rubbish receptacles, cabinets, book cases, map
cases, etc., necessary to prevent unreasonable hardship to Landlord in
discharging its obligations regarding cleaning service.

 

3. Prior to the commencement of any construction in the Leased Premises, Tenant
shall deliver evidence of its contractor’s and subcontractor’s insurance, such
insurance being with such companies, for such periods and in such amounts as
Landlord may reasonably require, naming the Landlord Parties as additional
insureds.

 

4. No sign, advertisement or notice shall be displayed, painted or affixed by
Tenant, its agents, servants or employees, in or on any part of the outside or
inside of the Building or Leased Premises without prior written consent of
Landlord, and then only of such color, size, character, style and material and
in such places as shall be approved and designated by Landlord. Signs on doors
and entrances to the Leased Premises shall be placed thereon by Landlord.

 

5. Tenant shall not place, install or operate on the Leased Premises or in any
part of the Building any engine, refrigerating, heating or air conditioning
apparatus, stove or machinery, or conduct mechanical operations, or place or use
in or about the Leased Premises any inflammable, explosive, hazardous or odorous
solvents or materials without the prior written consent of Landlord. No portion
of the Leased Premises shall at any time be used for cooking, sleeping or
lodging quarters. Tenant may use coffee pots, refrigerators and microwaves in
Leased Premises.

 

6. Tenant shall not make or permit any loud or improper noises in the Building
or otherwise interfere in any way with other tenants.

 

7. Landlord will not be responsible for any lost or stolen personal property or
equipment from the Leased Premises or public areas, regardless of whether such
loss occurs when the area is locked against entry or not.

 

8. Tenant, or the employees, agents, servants, visitors or licensees of Tenant,
shall not, at any time or place, leave or discard rubbish, paper, articles,
plants or objects of any kind whatsoever outside the doors of the Leased
Premises or in the corridors or passageways of the Building or attached Parking
Areas. No animals, bicycles or vehicles of any description shall be brought into
or kept in or about the Building.

 

9.

No additional lock or locks shall be placed by Tenant on any door in the
Building unless written consent of Landlord shall have first been obtained. Two
(2) keys will be furnished by Landlord for the

 

D-1



--------------------------------------------------------------------------------

Leased Premises, and any additional key required must be obtained from Landlord.
A charge will be made for each additional key furnished. All keys shall be
surrendered to Landlord upon termination of tenancy.

 

10. None of the entries, passages, doors, hallways or stairways in the Building
shall be blocked or obstructed.

 

11. Landlord shall have the right to determine and prescribe the weight and
proper position of any unusually heavy equipment, including computers, safes,
large files, etc., that are to be placed in the Building, and only those which
in the exclusive judgment of the Landlord will not do damage to the floors,
structure and/or elevators may be moved into the Building. Any damage caused by
installing, moving or removing such aforementioned articles in the Building
shall be paid for by Tenant.

 

12. All Christmas and other decorations must be constructed of flame retardant
materials. Live Christmas trees are not permitted in the Leased Premises.

 

13. Tenant shall provide Landlord with a list of all personnel authorized to
enter the Building after hours (6:00 p.m. to 7:00 a.m. Monday through Thursday,
6:00 p.m. Friday to 8:00 a.m. Saturday, 12:00 noon to 12:00 midnight Saturday
and 24 hours a day on Sundays and Holidays).

 

14. After hours air conditioning/heating (6:00 p.m. to 7:00 a.m. Monday through
Thursday; 6:00 p.m. Friday to 8:00 a.m. Saturday; 12:00 noon to 12:00 midnight
Saturday; and 24 hours a day Sunday and Holidays) must be requested in writing
by noon of a regular work day prior to the day for which additional air
conditioning is requested, or if Tenant so requires after hours air
conditioning/heating on a regular basis during the Term of this Lease Agreement,
Tenant shall have the right to deliver to Landlord a written notice specifying
the hours Tenant so requires such air conditioning/heating. Tenant shall be
charged the prevailing hourly rate during such after hours period more
particularly described on Exhibit H.

 

15. The following dates shall constitute “Holidays” as said term is used in this
Lease Agreement: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving and the Friday following Thanksgiving Day and Christmas and any
other holiday recognized and taken by tenants cumulatively occupying at least
one-half of the Net Rentable Area of office space of the Building.

 

16. The following hours shall constitute the normal business hours of the
Building: between 7:00 a.m. and 6:00 p.m. from Monday through Friday and between
8:00 a.m. and 12:00 noon on Saturdays, all exclusive of Holidays.

 

17. Movement of furniture or office equipment in or out of the Building, or
dispatch or receipt by Tenant of any heavy equipment, bulky material or
merchandise which requires use of elevators or stairways, or movement through
the Building’s service dock or lobby entrance shall be restricted to such hours
as Landlord shall designate. All such movement shall be in a manner to be agreed
upon between Tenant and Landlord in advance. Such prior arrangements shall be
initiated by Tenant. The time, method and routing of movement and limitations
for safety or other concern which may prohibit any article, equipment or other
item from being brought into the Building shall be subject to Landlord’s
discretion and control. Any hand trucks, carryalls or similar appliances used
for the delivery or receipt of merchandise or equipment shall be equipped with
rubber tires, side guards and such other safeguards as the Building shall
require. Although Landlord or its personnel may participate in or assist in the
supervision of such movement, Tenant assumes full responsibility for all risks
as to damage to articles moved and injury to persons or property engaged in such
movement, including equipment, property and personnel of Landlord if damaged or
injured as a result of acts in connection with carrying out this service for
Tenant, from the time of entering the property to completion of work. Landlord
shall not be liable for the acts of any person engaged in, or any damage or loss
to any of said property or persons resulting from any act in connection with
such service performed for Tenant.

 

18. Tenant shall notify Landlord of furniture or equipment to be removed from
the Building after hours. Description and serial numbers shall be provided if
requested by Landlord.

 

D-2



--------------------------------------------------------------------------------

19. Landlord shall designate one elevator to be the freight elevator to be used
to handle packages and shipments of all kinds. The freight elevator shall be
available to handle such deliveries from 9:00 a.m. to 11:00 a.m. and 2:00 p.m.
to 3:30 p.m. weekdays. Parcel Post, express, freight or merchants’ deliveries
can be made anytime within these hours. No furniture or freight shall be handled
outside the above hours, except by previous arrangement.

 

20. Any additional services as are routinely provided to tenants, not required
by the Lease Agreement to be performed by Landlord, which Tenant requests
Landlord to perform, and which are performed by Landlord, shall be billed to
Tenant at Landlord’s cost plus fifteen percent (15%).

 

21. All doors leading from public corridors to the Leased Premises are to be
kept closed when not in use.

 

22. Canvassing, soliciting or peddling in the Building is prohibited and Tenant
shall cooperate to prevent same.

 

23. Tenant shall give immediate notice to the Building Manager in case of
accidents in the Leased Premises or in the Building or of defects therein or in
any fixtures or equipment, or of any known emergency in the Building.

 

24. Tenant shall not use the Leased Premises or permit the Leased Premises to be
used for photographic, multilith or multigraph reproductions, except in
connection with its own business.

 

25. The requirements of Tenant will be attended to only upon application to the
Building Manager. Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the Building Manager.

 

26. Tenant shall place or have placed solid pads under all rolling chairs such
as may be used at desks or tables. Any damages caused to carpet by not having
same shall be repaired or replaced at the expense of Tenant.

 

27. Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall abide by the rules and regulations for the Parking Areas included in the
Parking Agreement attached hereto as Exhibit C.

 

28. Landlord reserves the right to rescind any of these Rules and Regulations of
the Building, and to make such other and further rules and regulations as in its
judgment shall from time to time be needful for the safety, protection, care and
cleanliness of the Building, the Leased Premises and the Parking Areas, the
operation thereof, the preservation of good order therein and the protection and
comfort of the other tenants in the Building and their agents, employees and
invitees, which rules and regulations, when made and written notice thereof is
given to Tenant, shall be binding upon Tenant in like manner as if originally
herein prescribed.

 

29. Landlord has provided 26 cardkey(s) or other access devices to Tenant and
Tenant agrees to return all of these cardkeys and other access devices to
Landlord upon expiration or termination of this Lease Agreement. All others will
be furnished to Tenant at a cost of Twenty and 00/100 Dollars ($20.00) per card
or a mutually agreed upon price for each other access device. Any future
increase in the cost of cardkeys and other access devices will be passed on to
Tenant for any additional cardkeys and other access devices required.

 

30. Tenant, or its employees, agents, servants, visitors, invitees or licensees
of Tenant, shall not smoke or permit to be smoked cigarettes, cigars or pipes
within the Leased Premises or Building or possess any lighted tobacco products.
Smoking shall be confined to area(s) designated by Landlord but shall in no
event be closer than twenty-five feet (25’) to any entrance to the Building.
Landlord shall have no obligation to Tenant for failure of another tenant, its
employees, agents, servants, visitors, invitees or licensees to comply with this
paragraph.

 

D-3



--------------------------------------------------------------------------------

31. Tenant shall not attempt to adjust wall-mounted thermostats in the Building.
If there is any damage to wall-mounted thermostats due to attempts by Tenant to
adjust thermostats, Landlord may repair such damage at the sole cost and expense
of the Tenant.

 

32. The carrying of firearms of any kind in the Leased Premises or the Building
is strictly prohibited.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

ACCEPTANCE OF PREMISES MEMORANDUM

This Memorandum is an amendment to the Lease Agreement for space in 110 Cypress
Station Drive, Houston, Harris County, Texas 77090, executed on the             
day of                     , 200   between Cypress Court Operating Associates,
L.P., a New Mexico limited partnership, as Landlord and
                        , as Tenant.

Landlord and Tenant hereby agree that:

 

1. The Leased Premises consists of square feet of Net Rentable Area.

 

2. Except for those items shown on the attached “punch list”, if any, which
Landlord will remedy within             days hereof, Landlord has fully
completed the construction work required under the terms of the Lease Agreement.

 

3. The Leased Premises are tenantable, the Landlord has no further obligation
for construction (except as specified above), and Tenant acknowledges that both
the Building and the Leased Premises are satisfactory in all respects.

 

4. The Commencement Date of the Lease Agreement is hereby agreed to be the
            day of             , 200__.

 

5. The Expiration Date of the Lease Agreement is hereby agreed to be the
            day of             , 200__.

All other terms and conditions of the Lease Agreement are hereby ratified and
acknowledged to be unchanged.

Agreed and Executed this              day of                     , 200  .

 

  Landlord:  

Cypress Court Operating Associates, L.P.,

a New Mexico limited partnership

 

By:

  BGK Cypress Court, LLC, a New Mexico limited liability company, its general
partner     By:         Name:         Title:       Tenant:           By:      
Name:       Title:    

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

TENANT’S ESTOPPEL CERTIFICATE

(Addressee)

 

RE:                                                              Houston , Texas

Gentlemen:

The undersigned (“Tenant”) has executed and entered into that certain lease
agreement (“Lease Agreement”) attached hereto as Exhibit “A” and made a part
hereof for all purposes with respect to those certain premises (“Leased
Premises”) which are located in the above-referenced project (“Project”) and are
more fully described in the Lease Agreement. Tenant understands that the entity
to whom this letter is addressed (“Addressee”) has committed to loan or invest a
substantial sum of money in reliance upon this certification by the undersigned,
which certification is a condition precedent to making such loan or investment,
or that Addressee intends to take some other action in reliance upon this
certification.

With respect to the Lease Agreement, Tenant certifies to you the following, with
the intention that you may rely fully thereon:

 

1. A true and correct copy of the Lease Agreement, including any and all
amendments and modifications thereto, is attached hereto as Exhibit “A”;

 

2. The original Lease Agreement is dated , 200  , and has been assigned,
modified, supplemented or amended only in the following respects:

(Please write “None” above or, on a separate sheet of paper, state the effective
date of and describe any oral or written modifications, supplements or
amendments to the Lease Agreement and attach a copy of such modifications,
supplements or amendments, with the Lease Agreement as Exhibit A);

 

3. Tenant is in actual occupancy of the Leased Premises under the Lease
Agreement; the Leased Premises are known as Suite , of the Project; and the
Leased Premises contain approximately square feet;

 

4. The initial term of the Lease Agreement commenced on , 200__, and ends at
11:59 p.m. on , 200__, at a monthly base rent of $ , and no rentals or other
payments in advance of the current calendar month have been paid by Tenant,
except as follows:

(Please write “None” above or describe such payments on a separate sheet of
paper);

 

5. Base Rent with respect to the Lease Agreement has been paid by Tenant through
, 200__; all additional rents and other charges have been paid for the current
periods;

 

6. There are no unpaid concessions, bonuses, free months’ rent, rebates or other
matters affecting the rent for Tenant, except as follows:

(Please write “None” above or describe such matters on a separate sheet of
paper);

 

7. No security or other deposit has been paid by Tenant with respect to the
Lease Agreement, except as follows:

 

F-1



--------------------------------------------------------------------------------

(Please write “None” above or describe such deposits on a separate sheet of
paper);

 

8. The Lease Agreement is in full force and effect and there are no events or
conditions existing which, with notice or the lapse of time or both, could
constitute a monetary or other default of the Landlord under the Lease
Agreement, or entitle Tenant to any offset or defense against the prompt current
payment of rent or constitute a default by Tenant under the Lease Agreement,
except as follows:

(Please write “None” above or describe such default on a separate sheet of
paper);

 

9. All improvements required to be made by Landlord under the terms of the Lease
Agreement have been satisfactorily completed and accepted by Tenant as being in
conformity with the Lease Agreement, except as follows:

(Please write “None” above or describe such improvements on a separate sheet of
paper);

 

10. Tenant has no option to expand or rent additional space within the Project
or any right of first refusal with regard to any additional space within the
Project, other than the Leased Premises, except as follows:

(Please write “None” above or describe such right or option on a separate sheet
of paper);

 

11. Tenant has no right or option to renew the Lease Agreement for any period of
time after the expiration of the initial term of the Lease Agreement, except as
follows:

(Please write “None” above or describe such right on a separate sheet of paper);

 

12. To the best of Tenant’s knowledge, any and all broker’s leasing and other
commissions relating to and/or resulting from Tenant’s execution of the Lease
Agreement and occupancy of the Leased Premises have been paid in full and no
broker’s leasing or other commissions will be or become due or payable in
connection with or as a result of either Tenant’s execution of a new Lease
Agreement covering all or any portion of the Leased Premises or any other space
within the Project or Tenant’s renewal of the Lease Agreement, except as
follows:

(Please write “None” above or describe such right on a separate sheet of paper);

 

13. To the best of Tenant’s knowledge, the use, maintenance or operation of the
Leased Premises complies with, and will at all times comply with, all applicable
federal, state, county or local statutes, laws, rules and regulations of any
governmental authorities relating to environmental, health or safety matters
(being hereinafter collectively referred to as the “Environmental Laws”);

 

14. The Leased Premises have not been used and Tenant does not plan to use the
Leased Premises for any activities which, directly or indirectly, involve the
use, generation, treatment, storage, transportation or disposal of any petroleum
product or any toxic or hazardous chemical, material, substance, pollutant or
waste;

 

15. Tenant has not received any notices, written or oral, of violation of any
Environmental Law or of any allegation which, if true, would contradict anything
contained herein and there are not writs, injunctions, decrees, orders or
judgments outstanding, no lawsuits, claims, proceedings or investigations
pending or threatened, relating to the use, maintenance or operation of the
Leased Premises, nor is Tenant aware of a basis for any such proceeding;

 

16. There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy or insolvency laws of the United States or of any state.

 

17. Tenant has no right of refusal or option to purchase the Leased Premises or
the Project.

 

F-2



--------------------------------------------------------------------------------

18. Tenant understands that the Lease Agreement may be assigned to Addressee and
Tenant agrees to attorn to Addressee in all respects in accordance with the
Lease Agreement.

Dated:                             , 200  .

 

Very truly yours,     By:     Name:     Title:    

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

LEASEHOLD IMPROVEMENTS

Intentionally Deleted

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

AIR CONDITIONING AND HEATING SERVICES

Landlord will furnish Building standard air conditioning and heating between
7:00 a.m. and 6:00 p.m. from Monday through Friday and, if requested, between
8:00 a.m. and 12:00 noon on Saturdays, all exclusive of Holidays (as defined
above). Upon request of Tenant made in accordance with the rules and regulations
for the Building, Landlord will use its good faith efforts to furnish air
conditioning and heating at other times (that is, at times other than the times
specified above), in which event Tenant shall reimburse Landlord for the
incremental costs (including a reasonable charge for additional wear and tear
resulting from such additional use) incurred in connection therewith, as such
cost may be adjusted from time to time, for furnishing such services.

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

INSURANCE REQUIREMENTS

 

1. Tenant’s Insurance.

a. Tenant, at its expense, shall obtain and keep in full force and effect during
the Term:

i. a policy of commercial general liability insurance on an occurrence basis
against claims for personal injury, bodily injury, death and/or property damage
occurring in or about the Complex, under which Tenant is named as the insured
and (a) Landlord, (b) any lender whose loan is secured by a lien against the
Complex, (c) the property manager for the Complex, (d) their respective
shareholders, members, partners, affiliates and subsidiaries, successors and
assigns, and (e) any directors, officers, employees, agents, or contractors of
such persons or entities are named as additional insureds (collectively, the
“Landlord Parties”). Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of the
Landlord Parties, and Tenant shall obtain blanket broad-form contractual
liability coverage to insure its indemnity obligations set forth in Section 28
of the Lease Agreement. The minimum limits of liability applying exclusively to
the Leased Premises shall be a combined single limit with respect to each
occurrence in an amount of not less than $5,000,000; provided, however, that
Landlord shall retain the right to require Tenant to increase such coverage from
time to time to that amount of insurance which in Landlord’s reasonable judgment
is then being customarily required by landlords for similar office space in
buildings comparable to the Building. The deductible or self insured retention
amount for such policy shall not exceed $10,000;

ii. insurance against loss or damage by fire, and such other risks and hazards
as are insurable under then available standard forms of “Special Form Causes of
Loss” or “All Risk” property insurance policies with extended coverage, insuring
Tenant’s movable fixtures and movable partitions, telephone and other equipment,
computer systems, trade fixtures, furniture, furnishings, and other items of
personal property which are removable without material damage to the Building
(“Tenant’s Property”) and all alterations and improvements to the Leased
Premises (including the Leasehold Improvements constructed pursuant to Exhibit G
to the Lease Agreement) to the extent such alterations and improvements exceed
the cost of the improvements typically performed in connection with the initial
occupancy of tenants in the Building (“Building Standard Installations”), for
the full insurable value thereof or replacement cost thereof, having a
deductible amount (or self-insured retention amount), not in excess of $25,000;

iii. during the performance of any alteration, until completion thereof,
Builder’s Risk insurance on an “all risk” basis and on a completed value form
including a Permission to Complete and Occupy endorsement, for full replacement
value covering the interest of Landlord and Tenant (and their respective
contractors and subcontractors) in all work incorporated in the Building and all
materials and equipment in or about the Leased Premises;

iv. Workers’ Compensation Insurance, as required by law;

b. All insurance required to be carried by Tenant (i) shall contain a provision
that (x) no act or omission of Tenant shall affect or limit the obligation of
the insurance company to pay the amount of any loss sustained, and (y) it shall
be noncancellable and/or no material change in coverage shall be made thereto
unless the Landlord Parties receive thirty (30) days’ prior notice of the same,
by certified mail, return receipt requested, and (ii) shall be effected under
valid and enforceable policies issued by reputable insurers permitted to do
business in the

 

I-1



--------------------------------------------------------------------------------

State of Texas and rated in Best’s Insurance Guide, or any successor thereto as
having a “Best’s Rating” of at least “A-” and a “Financial Size Category” of at
least “X” or, if such ratings are not then in effect, the equivalent thereof or
such other financial rating as Landlord may at any time consider appropriate.

c. On or prior to the Commencement Date, Tenant shall deliver to Landlord
appropriate policies or certificates of insurance, including evidence of waivers
of subrogation required to be carried pursuant to this Exhibit I and that the
Landlord Parties are named as additional insureds (the “Policies”). Evidence of
each renewal or replacement of the Policies shall be delivered by Tenant to
Landlord at least ten (10) days prior to the expiration of the Policies. In lieu
of the Policies, Tenant may deliver to Landlord a certification from Tenant’s
insurance company (on the form currently designated “Acord 27” (Evidence of
Property Insurance) and “Acord 25-S” (Certificate of Liability Insurance), or
the equivalent, provided that attached thereto is an endorsement to Tenant’s
commercial general liability policy naming the Landlord Parties as additional
insureds) which shall be binding on Tenant’s insurance company, and which shall
expressly provide that such certification (i) conveys to the Landlord Parties
all the rights and privileges afforded under the Policies as primary insurance,
and (ii) contains an unconditional obligation of the insurance company to advise
all Landlord Parties in writing by certified mail, return receipt requested, at
least thirty (30) days in advance of any termination or change to the Policies
that would affect the interest of any of the Landlord Parties.

 

2. Landlord’s Insurance.

a. Landlord shall keep the Building insured against damage and destruction by
fire, vandalism, and other perils in the amount of the full replacement value of
the Building (as determined for insurance purposes) as the value may exist from
time to time, exclusive of foundations and footings, or such lesser amount as
will avoid co-insurance.

b. Landlord shall maintain contractual and commercial general liability
insurance, including bodily injury and property damage, with a minimum combined
single limit of liability of $1,000,000 for bodily injury or death of any person
occurring in or about the Building and $3,000,000 for injury, death, or damages
resulting to more than one person in any one occurrence.

c. Notwithstanding the foregoing, in the event Landlord is an institutional
owner, then Landlord may elect to self-insure with respect to the insurance
coverages required by the terms of the Lease Agreement.

 

3. Waiver of Subrogation.

Landlord and Tenant shall each procure an appropriate clause in or endorsement
to any property insurance covering the Complex and personal property, fixtures
and equipment located therein, wherein the insurer waives subrogation or
consents to a waiver of right of recovery, and Landlord and Tenant agree not to
make any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from fire or other
hazards to the extent covered by the property insurance that was required to be
carried by that party under the terms of the Lease Agreement. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for, (i) damage to any alterations or improvements exceeding
Building Standard Installations, (ii) Tenant’s Property, and (iii) any loss
suffered by Tenant due to interruption of Tenant’s business.

 

I-2



--------------------------------------------------------------------------------

Exhibit J

Form of Guaranty

Section 1. Guaranty. For value received, and in order to induce Cypress Court
Operating Associates, L.P., (“Landlord”), to execute that certain Lease
Agreement, (described below), with Southern Bay Energy, L.L.C., (“Tenant”),
GeoResources, Inc., a corporation (“Guarantor”), hereby unconditionally
guarantees to Landlord and its successors or assigns:

A. The full and punctual payment when due (whether by acceleration or otherwise)
of all sums (including, without limitation, payment of all rental amounts
[however termed or defined], late charges, interest charges, court costs,
reasonable attorneys’ fees and any and all other sums) due and owing or to
become due and owing by Tenant under that certain Lease Agreement dated
September 25, 2008, entered into by and between Landlord and Tenant containing
approximately 13,755 square feet of net rentable area located in the office
building located at 110 Cypress Station Drive, Houston, Harris County, Texas
77090 (the “Building”), together with any and all extensions or renewals thereof
and amendments and modifications thereto (the “Lease”);

B. The prompt and complete performance in accordance with their terms of any and
all of the obligations of Tenant under the Lease and of all warranties,
representations and covenants made by or imposed upon Tenant thereunder, and
Guarantor agrees that upon the failure, refusal or neglect of Tenant to fulfill
any obligation or covenant or maintain in effect any condition or fact as
warranted, Guarantor will immediately do so.

As used herein “Guaranteed Obligations” means all obligations and indebtedness
of Tenant guaranteed by Guarantor in this Section 1.

Section 2. Term. The obligations of Guarantor as to the Guaranteed Obligations
shall continue in full force and effect against Guarantor until the Guaranteed
Obligations are paid in full and/or fully performed. This Guaranty is binding
upon and enforceable against Guarantor and the heirs, legal representatives,
personal representatives, executors, administrators, assigns and successors of
Guarantor.

Section 3. Representations of Guarantor. Guarantor hereby represents and
warrants to Landlord that:

(i) Guarantor has received, or will receive, direct or indirect benefit from the
making of this Guaranty and a resolution so stating has been duly adopted by
Guarantor’s Board of Directors;

(ii) Guarantor is familiar with, and has independently reviewed the books and
records regarding, the financial condition of Tenant; however, such Guarantor is
not relying on such financial condition as an inducement to enter into this
Guaranty;

(iii) neither Landlord nor any other party has made any representation, warranty
or statement to Guarantor in order to induce such Guarantor to execute this
Guaranty; and

(iv) as of the date hereof, and after giving effect to this Guaranty and the
contingent obligations evidenced hereby, Guarantor is, and will be, solvent, and
has and will have property and assets which, fairly valued, exceed its, his or
her obligations, liabilities and debts, and has and will have property and
assets in the State of Texas sufficient to satisfy and repay its, his or her
obligations, liabilities and debts.

Section 4. Waiver of Rights. Guarantor hereby waives (a) notice of acceptance
hereof (which acceptance is conclusively presumed by delivery hereof to
Landlord); (b) grace, demand, presentment and protest with respect to the
Guaranteed Obligations or to any instrument, agreement or document evidencing or
creating same; (c) notice of grace, demand, presentment and protest; (d) notice
of non-payment or other defaults, of intention to accelerate and of acceleration
of the Guaranteed Obligations; (e) notice of and/or any right to consent or
object to the assignment of any interest in the Lease or the Guaranteed
Obligations; (f) the renewal, extension, amendment and/or modification of any of
the terms and provisions of the Lease; (g) filing of suit and diligence by
Landlord in

 

J-1



--------------------------------------------------------------------------------

collection or enforcement of the Guaranteed Obligations; and (h) any other
notice regarding the Guaranteed Obligations. Guarantor specifically waives any
requirements imposed by or to which Guarantor may otherwise be entitled by
virtue of the suretyship laws of the State of Texas, including without
limitation, requirements pursuant to Rule 31 of the Texas Rules of Civil
Procedure, Section 17.001 of the Texas Civil Practice and Remedies Code and
Chapter 34 of the Texas Business and Commerce Code.

Section 5. Release of Parties Liable, Renewals, etc. Guarantor agrees that
Landlord may at any time, and from time to time, at Landlord’s discretion and
with or without notice or consideration to or consent from any party:
(a) release any party liable on the Guaranteed Obligations, including, without
limitation, Tenant or any other guarantor; and (b) extend, renew, rearrange,
modify or amend any of the terms and provisions of the Lease. Any of such
actions may be taken without impairing or diminishing the obligations of
Guarantor hereunder. The liability of Guarantor shall not be impaired, reduced
or in any way affected by: (v) Landlord’s failure, refusal, or neglect to
collect or enforce the Guaranteed Obligations, by way of, without limitation,
any indulgence, forbearance, compromise, settlement or waiver of performance
which may be extended to Tenant by Landlord or agreed upon by Landlord and
Tenant; (w) any termination of the Lease to the extent that Tenant thereafter
continues to be liable; (x) any sublease of the space covered by the Lease or
any assignment of the Lease by any means or to any entity or person whatsoever
regardless of whether Tenant thereafter continues to be liable; (y) loss or
subordination of any other guaranty, if any, or by the existence of any
indebtedness of Tenant to Landlord other than the Guaranteed Obligations; or
(z) the taking of any security or any other guaranty for the Guaranteed
Obligations in addition to the guaranty presently existing.

Section 6. Primary Liability of Guarantor. This is a guaranty of payment and
performance, and Guarantor agrees that Landlord is not required, as a condition
to establishing Guarantor’s liability hereunder, to proceed against any person
(including, without limitation, Tenant or any other guarantor), and further
agrees not to assert any defense (other than payment) available to Tenant
against Landlord with regard to the Guaranteed Obligations, any defense based
upon an election of remedies of any type, any defense based on any duty of
Landlord to disclose information of any type to Guarantor regarding Tenant or
the Guaranteed Obligations, and/or any claim that Guarantor may have against
Landlord by virtue of Landlord’s failure to exercise any rights against Tenant,
however arising. Guarantor hereby expressly waives any right or claim to force
Landlord to proceed first against Tenant or any other guarantor or any other
party as to any of the Guaranteed Obligations or other obligations of Tenant,
and agrees that no delay or refusal of Landlord to exercise any right or
privilege which Landlord has or may have against Tenant, whether arising from
any documents executed by Tenant, any common law, applicable statute or
otherwise, shall operate to impair the liability of Guarantor hereunder. The
obligations of the Guarantor hereunder shall not be reduced, impaired or in any
way affected by: (a) receivership, insolvency, bankruptcy or other proceedings
affecting the Tenant or any of the Tenant’s assets; (b) receivership,
insolvency, bankruptcy or other proceedings affecting Guarantor or any of
Guarantor’s assets; (c) death, insanity or other disability of Guarantor;
(d) any allegation of fraud, usury, failure of consideration, forgery or other
defense, whether or not known to Landlord (even though rendering all or any part
of the Guaranteed Obligations void or unenforceable or uncollectible as against
Tenant or any other guarantor); or (e) the release or discharge of Tenant from
the Lease or any of the Guaranteed Indebtedness or any other indebtedness of the
Tenant to Landlord or from the performance of any obligation contained in the
Lease or other instrument issued in connection with, evidencing or securing any
indebtedness guaranteed by this instrument, whether occurring by reason of law
or any other cause, whether similar or dissimilar to the foregoing. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Indebtedness is rescinded or
must otherwise be returned by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant or otherwise.

Landlord may at any time, without the consent of or notice to Guarantor, without
incurring responsibility to the undersigned, without impairing or releasing the
obligations of the undersigned, upon or without any terms or conditions and in
whole or in part: (w) change the manner, place or terms of payment or change or
extend the time of payment of, renew or alter any liability of Tenant hereby
guaranteed, or any liabilities incurred directly or indirectly hereunder, and
the Guaranty herein made shall apply to the liabilities of Tenant as any of such
liabilities may be changed, extended, renewed or altered in any manner;
(x) exercise or refrain from exercising any rights against Tenant or others, or
otherwise act or refrain from acting; (y) settle or compromise any liabilities
hereby guaranteed or hereby incurred, and subordinate the payment of all or any
part of such liabilities to the payment of any liabilities which may be due to
Landlord or others; and (z) apply any sums paid to any liability or liabilities
of Tenant to Landlord regardless of what liability or liabilities of Tenant to
Landlord remain unpaid.

 

J-2



--------------------------------------------------------------------------------

Section 7. Subordination and Waiver of Subrogation. Guarantor hereby fully
subordinates the payment of all indebtedness owing to such Guarantor by Tenant
(including principal and interest) to the prior payment of all indebtedness of
Tenant to Landlord (including, without limitation, interest accruing on any such
indebtedness after any insolvency or reorganization proceeding as to Tenant) and
agrees not to accept any payment on the same until payment in full of the
Guaranteed Obligations, and not to attempt to set off or reduce any obligations
hereunder because of such indebtedness. Until all of the Guaranteed Obligations
shall have been paid or performed in full, Guarantor shall have no right of
subrogation or any other right to enforce any remedy which Landlord now has or
may hereafter have against Tenant.

Section 8. Place of Performance; Attorneys’ Fees. All payments to be made and
obligations to be performed hereunder shall be payable or performable at the
address of Landlord set forth herein. If it becomes necessary for Landlord to
enforce this Guaranty by legal action, Guarantor hereby waives the right to be
sued in the county or state of such Guarantor’s residence and agrees to submit
to the jurisdiction and venue of the appropriate federal, state or other
governmental court in such county and state of Landlord’s office. Guarantor
unconditionally agrees to pay Landlord collection expenses including court costs
and reasonable attorneys’ fees if enforcement hereof is placed in the hands of
an attorney, including, but expressly not limited to, enforcement by suit or
through probate, bankruptcy or any judicial proceedings.

Section 9. Additional Liability of Guarantor. If Guarantor is or becomes liable
for any indebtedness of Tenant to Landlord other than the Guaranteed Obligations
by any means other than under this Guaranty, such liability shall not be
impaired, reduced or affected in any manner hereby but shall have all and the
same force and effect it would have had if this Guaranty had not existed, and
Guarantor’s liability hereunder shall not be impaired, reduced or affected in
any manner thereby.

Section 10. Cumulative Rights. All rights of Landlord hereunder or otherwise
arising under any documents executed in connection with the Guaranteed
Obligations are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting or limiting any
other right of Landlord and without affecting or impairing the liability of
Guarantor.

Section 11. Applicable Law. This Guaranty shall be governed by and construed in
accordance with the laws of the United States of America and the State of Texas,
and is intended to be performed in accordance with and as permitted by such
laws.

Section 12. Usury. Notwithstanding any other provisions herein contained, no
provision of this Guaranty shall require or permit the collection from Guarantor
of interest in excess of the maximum rate or amount that such Guarantor may be
required or permitted to pay to Landlord pursuant to applicable law and as to
which such Guarantor could successfully assert the claim or defense of usury.

Section 13. Landlord’s Assigns. This Guaranty is intended for and shall inure to
the benefit of Landlord and each and every person who shall from time to time be
or become the owner or holder of all or any part of the Landlord’s interest
under the Lease and/or the Guaranteed Obligations, and each and every reference
herein to “Landlord” shall include and refer to each and every successor or
assignee of Landlord at any time holding or owning any part of or interest in
any part of the Landlord’s interest under the Lease and/or the Guaranteed
Obligations. This Guaranty shall be assignable or transferable with the same
force and effect, and to the same extent, that the Lease and/or the Guaranteed
Obligations are assignable or transferable, it being understood and stipulated
that upon assignment or transfer by Landlord of Landlord’s interest under the
Lease and/or any of the Guaranteed Obligations, the legal holder or owner
thereof (or a part thereof or interest therein thus transferred or assigned)
shall (except as otherwise stipulated by Landlord in its assignment) have and
may exercise all of the rights granted to Landlord under this Guaranty to the
extent of that part of or interest in the Guaranteed Obligations thus assigned
or transferred.

Section 14. Notices. Any notice or demand to Guarantor in connection herewith
may be given and shall conclusively be deemed to have been given and received
upon deposit thereof in writing, in the U.S. Mails, certified mail, return
receipt requested, duly stamped and addressed to such Guarantor at the following
addresses:

 

J-3



--------------------------------------------------------------------------------

If to Guarantor:

GeoResources, Inc.                                             

110 Cypress Station Drive, Suite 220                

Houston, Texas 77090                                        

If to Landlord:

c/o BGK Texas Property Management, L.L.C.

1235 North Loop West, Suite 1025

Houston, Texas 77008

Attention: J. Peter Mehlert

Telephone: (713) 862-3333

Facsimile: (713) 861-8989

With a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, TX 77002

Attn: Darren S. Inoff, Esq.

Telephone: (713) 220-3841

Facsimile: (713) 238-7134

Guarantor and Landlord shall have the right to designate from time to time
another address for purposes of this instrument by written notice to Landlord
sent by United States mail, certified mail, return receipt requested. Actual
notice or demand, however given or received, shall always be effective. The
provisions of this Section 14 shall not be construed to affect or impair any
waiver of notice or demand herein provided or to require giving of notice or
demand to or upon Guarantor in any situation or for any reason.

Section 15. Payments. Landlord may apply any payments received from any source
against that portion of the Guaranteed Obligations in such priority and fashion
as Landlord may deem appropriate.

Section 16. No Right of Possession Upon Payment. The payment by Guarantor of any
amount pursuant to this Guaranty shall not, without Landlord’s consent, entitle
Guarantor (whether by way of subrogation or otherwise) to a right of possession
of, or to any other right, title or interest in, the premises covered by the
Lease.

Section 17. Entire Agreement. This Guaranty constitutes the entire agreement of
the parties with respect to the subject matter hereof, and all prior
correspondence, memoranda, agreements or understandings (written or oral) with
respect hereto are merged into and superseded by this Guaranty.

Section 18. Multiple Originals. This Guaranty may be executed in multiple
counterparts each of which shall constitute an original agreement as to the
party signing same, but all of which shall constitute a single agreement.

Section 19. Joint and Several Liability. If more than one person executes this
Guaranty as Guarantor, their obligations hereunder are joint and several, and
any act or notice of or to, or the signature of, any one or more of them, in
relation to or under or with respect to any of the terms hereof shall be fully
binding on each and all of the persons executing this Guaranty as a Guarantor.

[END OF TEXT]

 

J-4



--------------------------------------------------------------------------------

EXECUTED the 9th day of September, 2008.

 

 

“GUARANTOR” GeoResources, Inc. By:   /s/ Howard E. Ehler Name:   Howard E. Ehler
Title:   Chief Financial Officer

 

 

J-5